Exhibit 10.19

 

Execution Copy

 

€22,090,680

 

MEZZANINE FACILITY AGREEMENT

 

dated 13 MAY 2015

 

for

 

ARC GLOBAL II DB LUX S.À R.L.

 

arranged by

M&G INVESTMENT MANAGEMENT LIMITED

 

with

 

MOUNT STREET MORTGAGE SERVICING LIMITED

acting as Mezzanine Agent

 

and

 

MOUNT STREET MORTGAGE SERVICING LIMITED

acting as Mezzanine Security Agent

 

Linklaters

Ref: STMS/SZS/AH

Linklaters LLP

 

 

 

  

CONTENTS

 

CLAUSE   PAGE         SECTION 1
INTERPRETATION   1. Definitions and interpretation 1   SECTION 2
THE FACILITY   2. The Facility 22 3. Purpose 23 4. Conditions of Utilisation 23
  SECTION 3
UTILISATION   5. Utilisation 25   SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION   6. Repayment 26 7. Prepayment and
cancellation 26   SECTION 5
COSTS OF UTILISATION   8. Interest 29 9. Interest Periods 29 10. Fees 30  
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS   11. Tax gross-up and indemnities 31 12.
Increased Costs 38 13. Other indemnities 40 14. Mitigation by the Lenders 42 15.
Costs and expenses 42   SECTION 7
BANK ACCOUNTS   16. Bank accounts 44   SECTION 8
GUARANTEE   17. Guarantee and indemnity 46   SECTION 9
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT   18. Representations 50 19.
Information undertakings 55 20. Financial covenants 59 21. General undertakings
60 22. Property undertakings 65 23. Events of Default 71



 

i 

 

  



  SECTION 10
CHANGES TO PARTIES   24. Changes to the Lenders 77 25. Changes to the Obligors
81   SECTION 11
THE FINANCE PARTIES   26. Role of the Mezzanine Agent, the Mezzanine Security
Agent and the Arranger 83 27. Application of proceeds 98 28. Conduct of business
by the Mezzanine Secured Parties 99 29. Sharing among the Finance Parties 99  
SECTION 12
ADMINISTRATION   30. Payment mechanics  102 31. Set-off 104 32. Notices  104 33.
Calculations and certificates  106 34. Partial invalidity  107 35. Remedies and
waivers  107 36. Amendments and waivers  107 37. Confidential Information  108
38. Counterparts 113   SECTION 13
GOVERNING LAW AND ENFORCEMENT   39. Governing law 114 40. Enforcement 114



 

THE SCHEDULES

 

SCHEDULE PAGE     SCHEDULE 1 The Original Parties 115 SCHEDULE 2 Conditions
precedent 117 SCHEDULE 3 Utilisation Request 124 SCHEDULE 4 Form of Transfer
Certificate 126 SCHEDULE 5 Form of Assignment Agreement 129 SCHEDULE 6 Form of
Accession Letter 133 SCHEDULE 7 Form of Compliance Certificate 134 SCHEDULE 8
Timetables 135 SCHEDULE 9 Security Documents 136 SCHEDULE 10 Disclosed
information 137

 

ii 

 

  

THIS AGREEMENT is dated 13 MAY 2015 and made between:

 

(1)ARC GLOBAL II DB LUX S.À R.L. a company organised and registered and existing
as a private limited liability company (société à responsabilité limitée) under
the laws of the Grand Duchy of Luxembourg, having its registered office at 9A
boulevard Prince Henri, L-1724 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B193.643 and having a share
capital on the date hereof of EUR 12,500 (the “Company”);

 

(2)M&G INVESTMENT MANAGEMENT LIMITED as mandated lead arranger (the “Arranger”);

 

(3)THE COMPANIES listed in Part II of Schedule 1 (The Original Parties) as
original guarantors (together with the Company, the “Original Guarantors”);

 

(4)THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);

 

(5)MOUNT STREET MORTGAGE SERVICING LIMITED as agent of the other Finance Parties
(the “Mezzanine Agent”); and

 

(6)MOUNT STREET MORTGAGE SERVICING LIMITED as Mezzanine Security Agent for the
Mezzanine Secured Parties (the “Mezzanine Security Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement:

 

“Acceptable Bank” means:

 

(a)a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd or A3 or higher by Moody’s Investors
Service Limited or a comparable rating from an internationally recognised credit
rating agency; or

 

(b)any other bank or financial institution approved by the Mezzanine Agent
(acting on the instructions of the Majority Lenders).

 

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

 

“Acquisition” means the acquisition by the Company of the entire issued share
capital of the Senior Borrower pursuant to the Acquisition Documents.

 

“Acquisition Agreement” means the Luxembourg law governed share purchase
agreement dated 19 January 2015 between the Vendor and the Company relating to
the Acquisition.

 

“Acquisition Closing Date” means the date on which the Acquisition is completed.

 

“Acquisition Costs” means all costs, fees and expenses (and Taxes on them) and
all stamp duty, stamp duty land tax, registration duties and other Taxes
incurred by or on behalf of the Company in connection with the Acquisition, the
Transaction Documents or the financing of the Acquisition.

 

 

 

  

“Acquisition Documents” means the Acquisition Agreement and any other document
designated as such by the Mezzanine Agent and the Borrower.

 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25 (Changes to the Obligors).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agreement for Lease” means an agreement to grant an Occupational Lease for all
or part of the Property.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the date which is one week after the date of this
Agreement.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(a)the amount of its participation in any outstanding Loans; and

 

(b)in relation to any proposed Utilisation, the amount of its participation in
any Loans that are due to be made on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Borrower” means:

 

(a)from and including the date of this Agreement to but excluding the date on
which the completion of the Permitted Merger takes place, the Company; and

 

(b)from and including the date on which the completion of the Permitted Merger
takes place, the Senior Borrower (which is the surviving entity following the
Permitted Merger).

 

“Break Costs” means the amount (if any) by which:

 

(a)

the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in the Loan or Unpaid Sum to the
last day of the current Interest Period in respect of the Loan or Unpaid Sum had
the principal amount or Unpaid Sum received been paid on the last day of that
Interest Period,

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

 

 2 

 

  

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Luxembourg.

 

“Calculation Period” has the meaning given to that term in Clause 20.1
(Definitions).

 

“Cash Equivalent Investments” means at any time:

 

(a)certificates of deposit maturing within six months after the relevant date of
calculation and issued by an Acceptable Bank;

 

(b)any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

 

(c)commercial paper not convertible or exchangeable to any other security:

 

(i)for which a recognised trading market exists;

 

(ii)issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

 

(iii)which matures within one year after the relevant date of calculation; and

 

(iv)which has a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and noncredit-enhanced debt obligations, an equivalent rating;

 

(d)any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor’s Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody’s Investors Service Limited, (ii) which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above and (iii) can be turned into cash on not more than
30 days’ notice; or

 

(e)any other debt security approved by the Majority Lenders,

 

in each case to which the Senior Borrower is beneficially entitled at that time
and which is not issued or guaranteed by any member of its Group Holding
Companies, or subject to any Security (other than Security arising under the
Transaction Security Documents).

 

“Commitment” means:

 

(a)in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Part I of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement; and

 

 3 

 

  

(b)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Common Business Day” means:

 

(a)a Business Day; and

 

(b)a day on which banks in Frankfurt/Main, Germany are open for general
business.

 

“Compensation Prepayment Proceeds” means the proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
the Property.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to any Obligor, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

 

(a)any Obligor or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 37 (Confidential Information); or

 

(ii)is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraph (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with an Obligor and which, in either case,
as far as that Finance Party is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Mezzanine Agent.

 

“CRR” means the regulatory provisions of the European Capital Requirements
Regulation (Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 646/2012) on credit risk
mitigation techniques.

 

 4 

 

  

“CTA” means the Corporation Tax Act 2009.

 

“DB Service Agreement” means the service agreement dated 17 December 2003
entered into by Deutsche Bank (Luxembourg) S.A. for the benefit of the Company
and the Senior Borrower (as amended from time to time, and/or if substituted for
a direct agreement with the Property Manager).

 

“Debt Yield” has the meaning given to that term in Clause 20.1 (Definitions).

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Mezzanine Security Agent.

 

“Deloitte Tax Report” means a tax structure report dated 22 April 2015 prepared
by Deloitte relating to the Acquisition and outlining the tax implications of
the Acquisition and the tax structure going forward (including the Permitted
Merger).

 

“Disposal Proceeds” means all disposal proceeds derived from the disposal of the
Property or the shares in an Obligor in accordance with paragraph (c) of Clause
21.4 (Disposals).

 

“Duty of Care Agreement” means a duty of care agreement entered into or to be
entered into by a Property Manager, the Senior Borrower and the Senior Lender or
the Mezzanine Security Agent (as applicable) in an agreed form.

 

“Environment” means humans, animals, plants and all other living organisms,
including the ecological systems of which they form part and the following
media:

 

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 

(c)land (including, without limitation, land under water).

 

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 

“Environmental Law” means any applicable law or regulation which relates to:

 

(a)the pollution or protection of the Environment;

 

(b)the conditions of the workplace; or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 

 5 

 

  

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any Obligor conducted on or from the
properties owned or used by any Obligor.

 

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

 

“Excluded Recovery Proceeds” means any proceeds of a Recovery Claim which the
Borrower notifies the Mezzanine Agent are, or are to be, applied:

 

(a)to satisfy (or reimburse an Obligor which has discharged) any liability,
charge or claim upon an Obligor by a person which is not an Obligor or an
Affiliate of an Obligor; or

 

(b)in the replacement, reinstatement and/or repair of assets of an Obligor which
have been lost, destroyed or damaged,

 

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 90 days, or such longer period as the Majority Lenders may agree)
after receipt.

 

“Existing Facility” means the EUR 36,945,000 facility provided pursuant to a
German law governed facility agreement between, amongst others, Deutsche
Postbank AG as Lender and the Senior Borrower as borrower originally dated 20
December 2012 as amended and extended by the amendment and loan term extension
agreement dated 25/26 June 2013, and further amended and extended by the second
amendment and loan term extension agreement dated 20 December 2013.

 

“Existing Occupational Lease” means the lease agreement between Deutsche Bank
(Luxembourg) S.A. and the Senior Borrower in relation to the Property dated 19
March 2014 (as may be amended from time to time).

 

“Existing Occupational Tenant” means Deutsche Bank (Luxembourg) S.A. as
occupational tenant pursuant to the Existing Occupational Lease.

 

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the
Mezzanine Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between any of the Arranger, the Mezzanine Agent or the Mezzanine
Security Agent and the Borrower setting out any of the fees referred to in
Clause 10 (Fees).

 

“Finance Document” means:

 

(a)this Agreement;

 

(b)any Transaction Security Document;

 

(c)the Intercreditor Agreement;

 

 6 

 

  

(d)any Fee Letter;

 

(e)any Accession Letters;

 

(f)each Duty of Care Agreement;

 

(g)any Transfer Certificate;

 

(h)any Assignment Agreement;

 

(i)each Utilisation Request; and

 

(j)any other document designated as such by the Mezzanine Agent and the
Borrower.

 

“Finance Party” means the Mezzanine Agent, the Mezzanine Security Agent, the
Arranger or a Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

 

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

(i)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (h) above.

 

“Funds Flow Memorandum” means the funds flow memorandum in the agreed form
containing details of the flow of funds on the Acquisition Closing Date.

 

“GAAP” means generally accepted accounting principles, standards and practices
in Luxembourg, including IFRS.

 

 7 

 

  

“Guarantor” means the Original Guarantors and, following an accession in
accordance with Clause 25 (Changes to the Obligors), each Additional Guarantor.

 

“General Account” has the meaning given to that term in the Intercreditor
Agreement.

 

“Hedging Agreement” means any master agreement, confirmation, transaction,
schedule or other agreement entered into or to be entered into by the Senior
Borrower in relation to the Senior Loan.

 

“Hedging Prepayment Proceeds” means any amount payable to an Obligor as a result
of termination or close-out under a Hedging Agreement.

 

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Initial Valuation” means the Valuation of the Property dated 8 April 2015
supplied by Knight Frank LLP, London to the Lenders as a condition precedent
under this Agreement on or before the Utilisation Date.

 

“Insurance Prepayment Proceeds” means any proceeds of Insurances required to be
paid into the Rent Account in accordance with paragraph (i) of Clause 22.9
(Insurances).

 

“Insurances” means any contract of insurance required under Clause 22.9
(Insurances).

 

“Intercreditor Agreement” means the intercreditor agreement dated on or about
the date of this Agreement between, among others, the Finance Parties and the
Senior Finance Parties in form and substance satisfactory to the Mezzanine Agent
and the Arranger.

 

“Interest Payment Date” means 30 September, 31 December, 31 March and 30 June in
each year and the Termination Date, with the first Interest Payment Date being
30 June 2015. If, however, any such day (other than the Termination Date) is not
a Common Business Day, the Interest Payment Date will instead be the next Common
Business Day in that calendar month (if there is one) or the preceding Common
Business Day (if there is not).

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.4 (Default interest).

 

“ITA” means the Income Tax Act 2007.

 

“Lease Document” means:

 

(a)the Existing Occupational Lease;

 

(b)an Agreement for Lease;

 

(c)an Occupational Lease; or

 

(d)any other document designated as such by the Mezzanine Agent and the
Borrower.

 

 8 

 

  

“Lease Prepayment Proceeds” means any premium or other amount paid to an Obligor
in respect of any agreement to amend, supplement, extend, waive, surrender or
release a Lease Document.

 

“Legal Reservations” means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

(c)the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases;

 

(d)similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and

 

(e)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Mezzanine Agent (and addressed to the Finance Parties) as a condition precedent
under this Agreement on or before the Utilisation Date.

 

“Lender” means:

 

(a)any Original Lender; and

 

(b)any other person which has become a Lender in accordance with Clause 24
(Changes to the Lenders),

 

which, in each case, has not ceased to be a Party in accordance with the terms
of this Agreement.

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

“LMA” means the Loan Market Association.

 

“Loan” means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of the loan.

 

“Loan to Value” means, at any time, the aggregate of the Loan and the Senior
Loan as a percentage of the aggregate Market Value of the Property (determined
in accordance with the most recent Valuation of the Property at that time).

 

“Luxembourg Civil Code” means the Code civil of Luxembourg.

 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to the reduction.

 

 9 

 

  

“Market Value” has the meaning given to that term in the current edition of the
Royal Institution of Chartered Surveyors Appraisal and Valuation Standards (or
such publication as may from time to time replace that publication).

 

“Material Adverse Effect” means a material adverse effect on or material adverse
change in:

 

(a)the financial condition, assets or business of any Obligor or the
consolidated financial condition, assets, prospects or business of the Obligors
taken as a whole, which will likely affect the ability of an Obligor to perform
and comply with its material obligations under any Finance Document or Senior
Finance Document;

 

(b)the validity, legality or enforceability of any Finance Document or Senior
Finance Document; or

 

(c)the validity, legality or enforceability of, or the effectiveness or ranking
of any Security granted or purported to be granted pursuant to any of, the
Finance Documents.

 

“Mezzanine Collections Account” means the account designated as such under
Clause 16.1 (Designation of Accounts) and includes any replacement of that
account.

 

“Mezzanine Only Cash Sweep Event” means:

 

(a)the Loan to Value is greater than 86 per cent.; or

 

(b)the Debt Yield is less than 7 per cent.

 

“Mezzanine Only Cash Sweep Period” means a period commencing on the date on
which a Mezzanine Only Cash Sweep Event has occurred and is continuing until
(but excluding) the second consecutive Interest Payment Date thereafter on which
the Loan to Value is equal to or less than 86 per cent. or the Debt Yield is
greater than 7 per cent.

 

“Mezzanine Only Cash Sweep Prepayment Proceeds” means, at the relevant time, the
balance standing to the credit of the Mezzanine Collections Account following
payments made pursuant to paragraphs (a) to (f)(iv) of clause 13.3 (Order of
payments) of the Intercreditor Agreement.

 

“Mezzanine Only Security Documents” means:

 

(a)those documents referred to in paragraph 2 of Schedule 9 (Security
Documents);

 

(b)each Mezzanine Only Subordinated Creditor’s Security Agreement; and

 

(c)each other document creating Security granted in favour of the Mezzanine
Security Agent as trustee for the Mezzanine Secured Parties and which is
designated as such by the Mezzanine Agent and the Borrower.

 

“Mezzanine Only Subordinated Creditor’s Security Agreement” means a Security
over Mezzanine Only Subordinated Debt entered into or to be entered into by a
Subordinated Creditor in favour of the Mezzanine Security Agent in an agreed
form.

 

“Mezzanine Only Subordinated Debt”, in relation to a Subordinated Creditor, has
the meaning given to that term in the Mezzanine Only Subordination Agreement
entered into by that Subordinated Creditor.

 

 10 

 

  

“Mezzanine Only Subordination Agreement” means a subordination agreement entered
into or to be entered into by a Subordinated Creditor, an Obligor, the Mezzanine
Agent and the Mezzanine Security Agent in an agreed form.

 

“Mezzanine Secured Liabilities” means all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of each Obligor to any Mezzanine Secured
Party under any Finance Document.

 

“Mezzanine Secured Party” means a Finance Party, a Receiver or any Delegate.

 

“Midco” means ARC Global (Luxembourg) Holdings II S.à r.l. a company organised
and registered and existing as a private limited liability company (société à
responsabilité limitée) under the laws of the Grand Duchy of Luxembourg, having
its registered office at 9A boulevard Prince Henri, L-1724 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number
B196.379 and having a share capital on the date hereof of EUR 12,500.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month.

 

The above rules will only apply to the last Month of any period.

 

“MP Property Management Agreement” means the property management agreement
pursuant to which the Property Manager will carry out the property management
activities required under the Existing Occupational Lease, together with certain
other activities, for the benefit of the Company and the Senior Borrower,
entered into on or about the date hereof in an agreed form.

 

“Net Disposal Proceeds” means the cash or cash equivalent proceeds (including,
when received, the cash or cash equivalent proceeds of any deferred
consideration, whether by way of adjustment to the purchase price or otherwise,
and taking into account the cash value of any apportionment of rental income
payable in connection with the Property or other amount given or made to any
purchaser or third person upon that sale, transfer or disposal) received by an
Obligor in connection with the sale, lease, transfer or other disposal by any
Obligor of the Property or the shares in an Obligor, after deducting:

 

(a)fees and transaction costs properly incurred in connection with that sale,
lease, transfer or disposal; and

 

(b)Taxes paid or reasonably estimated by the Borrower or the relevant other
Obligor to be payable (as certified by the Borrower or such other Obligor to the
Mezzanine Agent) as a result of that sale, lease, transfer or disposal.

 

“Net Rental Income” has the meaning given to that term in Clause 20.1
(Definitions).

 

 11 

 

  

“New Lender” has the meaning given to that term in Clause 24.1 (Assignments and
transfers by the Lenders).

 

“Obligor” means the Borrower and the Guarantors.

 

“Obligor Confidential Information” means all information relating to a Finance
Party, the Finance Documents or the Facility of which an Obligor becomes aware
in its capacity as Obligor or which is received by an Obligor in relation to, or
for the purpose of becoming an Obligor under, the Finance Documents or the
Facility from either:

 

(a)any Finance Party or any of its advisers; or

 

(b)another Obligor, if the information was obtained by that Obligor directly or
indirectly from any Finance Party or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information, but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Obligor of Clause 37 (Confidential Information);

 

(ii)is identified in writing at the time of delivery as non-confidential by the
relevant Finance Party or any of its advisers; or

 

(iii)is known by that Obligor before the date the information is disclosed to it
in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Obligor after that date, from a source which is, as far as that Obligor is
aware, unconnected with any Finance Party and which, in either case, as far as
that Obligor is aware, has not been obtained in breach of, and is not otherwise
subject to, any obligation of confidentiality.

 

“Occupational Lease” means any lease or licence or other right of occupation or
right to receive rent to which the Property may at any time be subject and
includes any guarantee of a tenant’s obligations under the same.

 

“Original Financial Statements” means:

 

(a)in relation to any Obligor (other than the Senior Borrower), its pro forma
balance sheet as at the Utilisation Date; and

 

(b)in relation to the Senior Borrower, its audited financial statements for its
financial year ended 31 December 2013.

 

“Original Jurisdiction” means, in relation to any Obligor, the jurisdiction
under whose laws that Obligor is incorporated as at the date of this Agreement.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted, and in each case continues to adopt, the euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

 12 

 

  

“Permitted Merger” means the merger of the Company into the Senior Borrower as
receiving company and where the resulting entity is the Senior Borrower provided
that prior to completion of such merger the Company has confirmed that all steps
detailed in the Deloitte Tax Report have been or will be completed in connection
with the Permitted Merger on the same basis as described therein and that that
there are no additional events or circumstances which would result in any
adverse tax consequence to the Obligors as a result of such merger not described
in the Deloitte Tax Report.

 

“Permitted Payment” means a payment:

 

(a)prior to the Permitted Merger, by the Senior Borrower to the Company;

 

(b)by the Borrower to Midco; and

 

(c)by Midco to Topco,

 

provided that any such payment by the relevant Obligor is made using funds
available for distribution pursuant to paragraph (f)(ix) of clause 13.3 (Order
of payments) of the Intercreditor Agreement or from the General Account when
there is no Event of Default outstanding.

 

“PfandBG” means the German Covered Bonds Act (Pfandbriefgesetz).

 

“Planning Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)control the development and use of land or buildings; or

 

(b)protect buildings of historic importance.

 

“Prepayment Proceeds” means:

 

(a)Lease Prepayment Proceeds;

 

(b)Insurance Prepayment Proceeds;

 

(c)Compensation Prepayment Proceeds;

 

(d)Hedging Prepayment Proceeds;

 

(e)Recovery Prepayment Proceeds; and

 

(f)Disposal Proceeds.

 

“Property” means the office block property located at 2 Boulevard Konrad
Adenauer, L-1115 Luxembourg.

 

“Property Manager” means Moor Park Global II Advisors Ltd as property manager
appointed pursuant to the MP Property Management Agreement, or any other
property manager appointed by the Borrower or the Senior Borrower in respect of
the Property in accordance with Clause 22.8 (Property Managers).

 

“Property Protection Loan” means a loan made by a Lender to an Obligor to
finance:

 

(a)the payment of any premium for insurance, or any cost or expense required to
keep any insurance in force, in accordance with this Agreement or the Senior
Facility Agreement;

 

(b)any capital expenditure which an Obligor is obliged to incur under the terms
of any Occupational Lease;

 

 13 

 

  

(c)the payment of any fees, costs and expenses of any Property Manager in
accordance with the MP Property Management Agreement (as the case may be);

 

(d)the payment of any amount which, in the opinion of the Lender concerned, is
required to preserve or protect any Security Property (including any Tax
payments),

 

in circumstances where any Obligor is obliged under a Finance Document or a
Senior Finance Document but has failed to pay the relevant amount.

 

“Property Report” means, in respect of the Property, any certificate of or
report on title supplied to the Lenders as a condition precedent under this
Agreement on or before the Utilisation Date.

 

“Purchase Price” means the purchase price for the Acquisition as set out in the
Acquisition Agreement being EUR 68,685,069.

 

“Qualifying Lender” has the meaning given to that term in paragraph (a) of
Clause 11.1 (Definitions).

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Security Assets.

 

“Recovery Prepayment Proceeds” means the proceeds of a claim (a “Recovery
Claim”) against:

 

(a)the vendor of the shares in any Obligor or the Property or any of its
Affiliates (or any employee, officer or adviser); or

 

(b)the provider of any Property Report or the provider of any other due
diligence report (in its capacity as provider of the same) in connection with
the acquisition, development, financing or refinancing of the shares in any
Obligor or the Property,

 

except for Excluded Recovery Proceeds, and after deducting:

 

(i)any reasonable expenses incurred by an Obligor to a person who is not an
Obligor or Affiliate of an Obligor;

 

(ii)any Tax incurred and required to be paid by an Obligor (as reasonably
determined by that Obligor on the basis of existing rates and taking into
account any available credit, deduction or allowance),

 

in each case in relation to that Recovery Claim.

 

“REIT” means American Realty Capital Global II Trust, Inc.

 

“Related Fund” means, in relation to a fund (the “first fund”), a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Jurisdiction” means, in relation to an Obligor:

 

(a)its Original Jurisdiction;

 

 14 

 

  

(b)any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any of the Mezzanine
Only Security Documents entered into by it.

 

“Rent Account” has the meaning given to that term in the Intercreditor
Agreement.

 

“Rent Free Deposit Account” has the meaning given to that term in the
Intercreditor Agreement.

 

“Repayment Amount” has the meaning given to that term in the Senior Facility
Agreement.

 

“Repeating Representations” means each of the representations set out in Clause
18.2 (Status) to Clause 18.7 (Governing law and enforcement), paragraphs (d) and
(e) of Clause 18.13 (Financial statements), Clause 18.14 (Pari passu ranking) to
Clause 18.21 (Security) (excluding paragraph (d) of Clause 18.16 (Valuation) and
paragraph (c) of Clause 18.18 (Information for Property Reports)) and Clause
18.23 (Acquisition Documents).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Required Rating” means in relation to an insurance company or underwriter, that
insurance company or underwriter having a rating for its long-term unsecured and
non-credit enhanced debt obligations of A or higher by Standard & Poor’s Rating
Services or Fitch Ratings Ltd or A or higher by Moody’s Investors Service
Limited or a comparable rating from an internationally recognised credit rating
agency.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Asset” means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

“Security Property” means:

 

(a)the Security expressed to be granted in favour of the Senior Lender and held
on a first ranking basis for the benefit of the Senior Lender and on a second
ranking basis for the benefit of the Mezzanine Security Agent as trustee for the
Mezzanine Secured Parties, and all proceeds of that Security;

 

(b)the Security expressed to be granted on a first ranking basis in favour of
the Mezzanine Security Agent pursuant to the Mezzanine Only Security Documents;

 

(c)all obligations expressed to be undertaken by an Obligor to pay amounts in
respect of the Mezzanine Secured Liabilities to the Mezzanine Security Agent as
trustee for the Mezzanine Secured Parties and secured under the Senior Security
Documents and the Mezzanine Only Security Documents (as the case may be)
together with all representations and warranties expressed to be given by an
Obligor or any other person in favour of the Mezzanine Security Agent as trustee
for the Mezzanine Secured Parties; and

 

 15 

 

  

(d)any other amounts or property, whether rights, entitlements, choses in action
or otherwise, actual or contingent, which the Mezzanine Security Agent is
required by the terms of the Finance Documents to hold as trustee on trust for
the Mezzanine Secured Parties.

 

“Senior Accounts” means the Rent Account, the Rent Free Deposit Account, the
General Account and the Senior Cash Sweep Account.

 

“Senior Borrower” means 2 Boulevard Konrad Adenauer S.à.r.l., a company
organised and registered and existing as a private limited liability company
(société à responsabilité limitée) under the laws of the Grand Duchy of
Luxembourg, having its registered office at 412F, Route d’Esch, L-2086
Luxembourg and from the Utilisation Date, 9A boulevard Prince Henri L-1724
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B96624 and having a share capital on the date hereof of EUR 12,500.

 

“Senior Cash Sweep Account” has the meaning given to that term in the Senior
Facility Agreement.

 

“Senior Facility Agreement” means the EUR 36,000,000 senior facility agreement
entered into on or about the date of this Agreement between, amongst others, the
Senior Borrower and the Senior Lender.

 

“Senior Finance Documents” has the meaning given to that term in the
Intercreditor Agreement.

 

“Senior Finance Parties” means each Senior Lender.

 

“Senior Lender” means Deutsche Postbank AG and any other party which acquires
the Senior Loan (or any part of it) in accordance with the terms of the Senior
Facility Agreement and the Intercreditor Agreement.

 

“Senior Loan” means the Loan as defined in the Senior Facility Agreement.

 

“Senior Security Documents” means:

 

(a)those documents referred to in paragraph 1 of Schedule 9 (Security
Documents); and

 

(b)each other document creating Security granted in favour of the Senior Lender
and held on a first ranking basis for the benefit of the Senior Lender and on a
second ranking basis for the benefit of the Mezzanine Security Agent as trustee
for the Mezzanine Secured Parties and which is designated as such by the Senior
Lender, the Mezzanine Agent and the Borrower.

 

“Specified Time” means a day or time determined in accordance with Schedule 8
(Timetables).

 

“Structure Chart” means the structure chart of the REIT and its Subsidiaries in
the agreed form.

 

“Subordinated Creditor” means:

 

(a)Topco to the extent it has advanced any Financial Indebtedness to Midco; or

 

 16 

 

  

(b)any other person who becomes a Subordinated Creditor in accordance with this
Agreement.

 

“Subsidiary” means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and “control” for this purpose means the power to
direct the management and the policies of the entity, whether through the
ownership of voting capital, by contract or otherwise.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date which is two years after the Utilisation Date.

 

“Topco” means ARC Global II S.à.r.1, a company organised and registered and
existing as a private limited liability company (société à responsabilité
limitée) under the laws of the Grand Duchy of Luxembourg, having its registered
office at 9A boulevard Prince Henri, L-1724 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B196327 and having a
share capital on the date hereof of EUR 12,500.

 

“Total Commitments” means the aggregate of the Commitments being EUR 22,090,680.

 

“Transaction Document” means:

 

(a)a Finance Document;

 

(b)a Senior Finance Document;

 

(c)a Lease Document;

 

(d)a document appointing a Property Manager in accordance with this Agreement,
including the MP Property Management Agreement;

 

(e)an Acquisition Document; or

 

(f)any other document designated as such by the Mezzanine Agent and the
Borrower.

 

“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under the Transaction Security Documents.

 

“Transaction Security Documents” means the Mezzanine Only Security Documents and
the Senior Security Documents.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Mezzanine Agent (acting on the instructions of the Majority Lenders) and the
Borrower.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)the date on which the Mezzanine Agent executes the relevant Assignment
Agreement or Transfer Certificate.

 

 17 

 

 





 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“Valuation” means a valuation of the Property by the Valuer, supplied at the
request of the Mezzanine Agent, addressed to the Mezzanine Secured Parties and
prepared on the basis of the market value as that term is defined in the then
current Statements of Asset Valuation Practice and Guidance Notes issued by the
Royal Institution of Chartered Surveyors.

 

“Valuer” means Knight Frank LLP, London or any other surveyor or valuer
appointed by the Mezzanine Agent (acting on the instructions of the Majority
Lenders).

 

“VAT” means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or imposed elsewhere.

 

“Vendor” means IVG Institutional Funds GmbH, a German limited liability company,
acting as management company in the name and for the account of the fund known
as EURIM.

 

1.2Construction

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)the “Arranger”, any “Finance Party”, any “Lender”, the “Mezzanine Agent”, the
“Mezzanine Security Agent”, any “Obligor”, any “Party”, any “Mezzanine Secured
Party”, any “Senior Lender”, any “Guarantor” or any “Senior Finance Party” or
any other person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents and, in the case of the Mezzanine
Security Agent, any person for the time being appointed as Mezzanine Security
Agent or Mezzanine Security Agents in accordance with the Finance Documents;

 

(ii)the “Company”, the “Borrower”, the “Senior Borrower”, “Topco” or “Midco” or
any obligations or requirement in respect of such persons in those capacities
shall be construed as a reference the applicable Obligor in that capacity;

 

(iii)a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Borrower and the Mezzanine Agent or, if not so
agreed, is in the form specified by the Mezzanine Agent;

 

 18 

 

 

(iv)“assets” includes present and future properties, revenues and rights of
every description;

 

(v)“disposal” includes a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary, and
“dispose” will be construed accordingly;

 

(vi)a “Finance Document”, “Hedging Agreement” or “Transaction Document” or any
other agreement or instrument is a reference to that Finance Document, Hedging
Agreement or Transaction Document or other agreement or instrument as amended,
novated, supplemented, extended, restated (however fundamentally and whether or
not more onerously) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under that Finance Document, Hedging Agreement or Transaction Document or other
agreement or instrument;

 

(vii)“guarantee” means (other than in Clause 17 (Guarantee and indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

(viii)“indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

(ix)a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership or other entity (whether or not having separate legal
personality);

 

(x)a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

(xi)a provision of law is a reference to that provision as amended or
re-enacted;

 

(xii)a time of day is a reference to London time;

 

(xiii)a reference in this Agreement or any other Finance Document to the
Mezzanine Agent or Mezzanine Security Agent considering or providing approval or
consent or making a request, or to an item or a person being acceptable to,
satisfactory to, to the satisfaction of or approved by the Mezzanine Agent or
Mezzanine Security Agent, is to be construed, unless otherwise specified, as a
reference to that Mezzanine Agent or Mezzanine Security Agent taking such action
or refraining from acting on the instructions of the Majority Lenders;

 

(xiv)a reference in this Agreement or any other Finance Document to the
Mezzanine Agent or Mezzanine Security Agent acting reasonably, or the Mezzanine
Agent’s or Mezzanine Security Agent’s approval or consent not being unreasonably
withheld or delayed or any document, report, confirmation or evidence being
required to be reasonably satisfactory to the Mezzanine Agent or Mezzanine
Security Agent, is to be construed, unless otherwise specified in this Agreement
or such other relevant Finance Document, as the Mezzanine Agent or Mezzanine
Security Agent acting on the instructions of the Majority Lenders; and

 

 19 

 

  

(xv)in any circumstance where the Mezzanine Agent or Mezzanine Security Agent is
obliged to consult under the terms of the Finance Documents, “consult” shall be
construed, unless otherwise specified, as a reference to the Majority Lenders
instructing the Mezzanine Agent or Mezzanine Security Agent (as applicable) to
consult with the relevant Obligors in accordance with the terms of the relevant
Finance Document and the Mezzanine Agent or Mezzanine Security Agent (as
applicable) carrying out that consultation in accordance with the instructions
it receives from the Majority Lenders.

 

(b)The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

(c)Section, Clause and Schedule headings are for ease of reference only.

 

(d)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(e)A Default or an Event of Default is “continuing” if it has not been remedied
or waived.

 

(f)The terms of this Agreement are subject to the provisions of the
Intercreditor Agreement and, to the extent that there is any conflict between
the provisions in each such document, the Intercreditor Agreement shall prevail.

 

(g)Without prejudice to the generality of any provision of this Agreement, in
this Agreement, where it relates to a Luxembourg entity, a reference to:

 

(i)a winding-up, administration, reorganisation or dissolution includes, without
limitation, bankruptcy (faillite), insolvency, liquidation, composition with
creditors (concordat préventif de la faillite), moratorium or suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
general settlement with creditors, reorganisation of similar laws affecting the
rights of creditors generally;

 

(ii)a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, compulsory manager, conservator or similar officer includes,
without limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad
hoc, administrateur provisoire, liquidateur or curateur,

 

(iii)a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

 

(iv)a person being unable to pay its debts includes that person being in a state
of cessation de paiements;

 

 20 

 

 

(v)by-laws or constitutional documents includes its up-to-date (restated)
articles of association (statuts coordonnés); and

 

(vi)a director includes a gérant or an administrateur.

 

1.3Currency symbols and definitions

 

Any reference in this Agreement to “Euro”, “euro”, “€” and “EUR” is to the
lawful currency of the Participating Member States.

 

1.4Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document, a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any term of
this Agreement.

 

(b)Subject to Clause 36.3 (Other exceptions) but otherwise notwithstanding any
term of any Finance Document, the consent of any person who is not a Party is
not required to rescind or vary this Agreement at any time.

 

(c)Any Receiver, Delegate or any person described in paragraph (b) of Clause
26.11 (Exclusion of liability) may, subject to this Clause 1.4 and the Third
Parties Act, rely on any Clause of this Agreement which expressly confers rights
on it.

 

 21 

 

 

SECTION 2

 

THE FACILITY

 

2.THE FACILITY

 

2.1The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a euro term loan facility in an aggregate amount equal to the Total
Commitments.

 

2.2Property Protection Loans

 

(a)A Lender may, with the consent of the Majority Lenders, make a Property
Protection Loan whether requested by an Obligor or not.

 

(b)Each Property Protection Loan shall:

 

(i)be repayable on demand made by the relevant Lender with the consent of the
Majority Lenders and in any event shall be repayable on the Termination Date;
and

 

(ii)bear interest in accordance with Clause 8.4 (Default interest) as if it were
an overdue amount.

 

2.3Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.4Obligors’ agent

 

(a)Each Obligor (other than the Borrower) by its execution of this Agreement
irrevocably appoints the Borrower to act on its behalf as its agent in relation
to the Finance Documents and irrevocably authorises:

 

(i)the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by any
Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor; and

 

(ii)each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower,      and, in each
case, the Obligor shall be bound as though the Obligor itself had given the
notices and instructions (including, without limitation, any Utilisation
Requests) or executed or made the agreements or effected the amendments,
supplements or variations, or received the relevant notice, demand or other
communication.

 

 22 

 

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of an
Obligor or in connection with any Finance Document (whether or not known to any
Obligor and whether occurring before or after such Obligor becomes an Obligor
under any Finance Document) shall be binding for all purposes on that Obligor as
if that Obligor had expressly made, given or concurred with it. In the event of
any conflict between any notices or other communications of the Borrower and any
Obligor, those of the Borrower shall prevail.

 

3.PURPOSE

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards
financing or refinancing:

 

(a)the consideration payable by it for the Acquisition pursuant to the
Acquisition Documents; and

 

(b)Acquisition Costs,

 

in each case in accordance with the Funds Flow Memorandum.

 

3.2Monitoring

  

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.CONDITIONS OF UTILISATION

 

4.1Initial conditions precedent

 

(a)The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if, on or before the Utilisation
Date for that Utilisation, the Mezzanine Agent has received confirmation from
all Lenders that all of the documents and other evidence listed in Part I of
Schedule 2 (Conditions precedent) have been received by the Lenders in form and
substance satisfactory to them or they have waived such requirement. Upon
receiving such confirmation from each Lender, the Mezzanine Agent shall notify
the Borrower that such documents and other evidence have been received in
satisfactory form and substance.

  

(b)Other than to the extent that the Majority Lenders notify the Mezzanine Agent
in writing to the contrary before the Mezzanine Agent gives the notification
described in paragraph (a) above, the Lenders authorise (but do not require) the
Mezzanine Agent to give that notification. The Mezzanine Agent shall not be
liable for any damages, costs or losses whatsoever as a result of giving any
such notification.

 

(c)The Mezzanine Agent may refuse to accept a Utilisation Request if the
Mezzanine Agent believes that the notification described in paragraph (a) above
will not be capable of being given on or before the Utilisation Date.

 

 23 

 

 

(d)If, on the proposed Utilisation Date, the Mezzanine Agent has not issued the
notification described in paragraph (a) above, then at the discretion of the
Lenders, the Loans may still be made.

 

4.2Further conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if:

 

(a)on the date of the Utilisation Request and on the proposed Utilisation Date:

 

(i)no Default is continuing or would result from the proposed Loan; and

 

(ii)the Repeating Representations and the representations in paragraph (d) of
Clause 18.16 (Valuation) and paragraph (c) of Clause 18.16 (Information for
Property Reports) to be made by each Obligor are true in all material respects;
and

 

(b)immediately following the making of the Loan, the Loan will not exceed the
lower of:

 

(i)an amount equal to 85 per cent. of the Purchase Price less the Senior Loan
drawn on the Acquisition Closing Date;

 

(ii)85 per cent. of the Market Value of the Property set out in the Initial
Valuation less the Senior Loan drawn on the Acquisition Closing Date; and

 

(iii)an amount such that the Debt Yield at the Utilisation Date is not less than
6.75 per cent.,

 

and the amount of the Loan to be advanced will be adjusted to such lower amount.

 

4.3Single Loan

 

TheBorrower may only deliver one Utilisation Request.

 

 24 

 

 

SECTION 3

 

UTILISATION

 

5.UTILISATION

 

5.1Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Mezzanine Agent of a
duly completed Utilisation Request not later than the Specified Time.

 

5.2Completion of a Utilisation Request

 

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

(a)it specifies the purpose of the Loan;

 

(b)the proposed Utilisation Date is a Business Day within the Availability
Period;

 

(c)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount); and

 

(d)it specifies the account and bank (which must be in the principal financial
centre of a Participating Member State in which banks are open for general
business on that day or London to which the proceeds of the Utilisation are to
be credited.

 

Only one Loan may be requested in the Utilisation Request.

 

5.3Currency and amount

 

(a)The currency specified in a Utilisation Request must be euro.

 

(b)The amount of the proposed Loan must be an amount which is not more than the
Total Commitments nor more than the amount referred to in paragraph (b) of
Clause 4.2 (Further conditions precedent).

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in the Loan available by the Utilisation Date through its
Facility Office.

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c)The Arranger shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan by the Specified Time.

 

5.5Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period or immediately after the
Utilisation Date (if earlier).

 

 25 

 

 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.REPAYMENT

 

6.1Repayment of Loans

 

The Borrower shall repay the Loans and all other amounts outstanding under the
Finance Documents in full on the Termination Date.

 

6.2Reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid.

 

7.PREPAYMENT AND CANCELLATION

 

7.1Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:

 

(a)that Lender shall promptly notify the Mezzanine Agent upon becoming aware of
that event;

 

(b)upon the Mezzanine Agent notifying the Borrower, the Available Commitment of
that Lender will be immediately cancelled; and

 

(c)the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Mezzanine Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Mezzanine Agent (being no earlier than the last day of
any applicable grace period permitted by law) and that Lender’s corresponding
Commitment shall be cancelled in the amount of the participation repaid.

 

7.2Mandatory prepayment – general

 

(a)Subject to paragraph (b) below, the Borrower shall prepay the Loan in full
together with accrued interest and all other amounts accrued under the Finance
Documents immediately due and payable if:

 

(i)the Acquisition Agreement is rescinded or otherwise reversed; or

 

(ii)a Change of Control occurs.

 

(iii)For the purpose of this Clause 7.2, a “Change of Control” means:

 

(A)the REIT ceases to have the power to cast or control the casting of more than
50 per cent. of the maximum number of votes that might be cast at a general
meeting of the shareholders of the Borrower and/or the Senior Borrower; and/or

 

(B)the REIT ceases to (directly or indirectly) own more than 50 per cent. of the
shares in the Borrower and/or the Senior Borrower.

 

 26 

 

  

(b)A prepayment to be made in accordance with paragraph (a) above shall only be
made in accordance with clause 2 (Ranking) and clause 6 (Permitted payments) of
the Intercreditor Agreement.

 

7.3Mandatory prepayment – Prepayment Proceeds

 

The Borrower shall procure that Prepayment Proceeds are paid directly into the
Rent Account and, to the extent that such amounts are not applied in prepayment
of the Senior Loan in accordance with the terms of the Senior Facility
Agreement, are paid to the Mezzanine Agent for payment in accordance with clause
13.3 (Order of payments) of the Intercreditor Agreement.

 

7.4Mandatory prepayment – Mezzanine Only Cash Sweep

 

On each Interest Payment Date during a Mezzanine Only Cash Sweep Period, the
Borrower shall prepay the Loan in the amount of the Mezzanine Only Cash Sweep
Prepayment Proceeds.

 

7.5Voluntary cancellation

 

The Borrower may, if it gives the Mezzanine Agent not less than 10 Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of €5,000,000) of the
Available Facility. Any cancellation under this Clause 7.5 shall reduce the
Commitments of the Lenders rateably.

 

7.6Voluntary prepayment of Loans

 

(a)The Borrower may, if it gives the Mezzanine Agent not less than 10 Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
prepay the whole or any part of the Loan (but, if in part, being an amount that
reduces the amount of the Loan by a minimum amount of €5,000,000).

 

(b)The Loan may only be prepaid after the last day of the Availability Period
(or, if earlier, the day on which the Available Facility is zero).

 

7.7Right of repayment and cancellation in relation to a single Lender

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 11.2 (Tax gross-up); or

 

(ii)any Lender claims indemnification from the Borrower under Clause 11.3 (Tax
indemnity) or Clause 12.1 (Increased Costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Mezzanine Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loans.

 

(b)On receipt of a notice of cancellation referred to in paragraph (a) above,
the Commitment of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan.

 

 27 

 



 

7.8Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this Clause
7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and subject to any Break Costs and any prepayment
and cancellation fees payable pursuant to Clause 10.4 (Prepayment and
cancellation fee) without premium or penalty.

 

(c)The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)The Borrower shall not repay or prepay all or any part of the Loans and the
Borrower shall not cancel all or any part of the Commitments except at the times
and in the manner expressly provided for in this Agreement.

 

(e)No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(f)If the Mezzanine Agent receives a notice under this Clause 7 it shall as soon
as reasonably practicable forward a copy of that notice to either the Borrower
or the affected Lenders, as appropriate.

 

(g)If all or part of any Lender’s participation in a Loan is repaid or prepaid,
an amount of that Lender’s Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

 

(h)Any prepayment of a Loan (other than a prepayment to a single Lender pursuant
to Clause 7.1 (Illegality), paragraph (a)(ii) of Clause 7.2 (Mandatory
prepayment — general) or Clause 7.7 (Right of repayment and cancellation in
relation to a single Lender)) shall be applied pro rata to each Lender’s
participation in that Loan.

 

 28 

 

 

SECTION 5

 

COSTS OF UTILISATION

 

8.INTEREST

 

8.1Calculation of interest

 

The rate of interest on each Loan for each Interest Period is nine per cent. per
annum.

 

8.2Payment of interest

 

The Borrower shall pay accrued interest on that Loan on each Interest Payment
Date.

 

8.3Hedging

 

The Borrower will not, and shall procure that the Senior Borrower does not,
enter into any Hedging Agreement other than in accordance with the terms of the
Senior Facility Agreement and shall at all times comply with its obligations in
respect of any Hedging Agreements in accordance with the terms of the Senior
Facility Agreement.

 

8.4Default interest

 

(a)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (c) below, is the sum of 2 per cent. per annum and
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan in the currency of the overdue amount
for successive Interest Periods, each of a duration selected by the Mezzanine
Agent (acting reasonably).

 

(b)Any interest accruing under this Clause 8.4 shall be immediately payable by
the Obligor on demand by the Mezzanine Agent.

 

(c)If any overdue amount consists of all or part of the Loan which became due on
a day which was not the last day of an Interest Period relating to the Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to the Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be the sum of 2 per cent. per annum and the rate which
would have applied if the overdue amount had not become due.

 

(d)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

9.INTEREST PERIODS

 

9.1Length of Interest Periods

 

Each Interest Period for a Loan shall start on its Utilisation Date or (if
already made) on the last day of its preceding Interest Period and end on the
next Interest Payment Date.

 

 29 

 

 

9.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

9.3Break Costs

 

(a)The Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
Mezzanine Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 

10.FEES

 

10.1Upfront fee

 

The Borrower shall pay to the Arranger an upfront fee in the amount and at the
times agreed in a Fee Letter.

 

10.2Mezzanine Agent fee

 

The Borrower shall pay to the Mezzanine Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

 

10.3Mezzanine Security Agent fee

 

The Borrower shall pay to the Mezzanine Security Agent (for its own account) a
security agency fee in the amount and at the times agreed in a Fee Letter.

 

10.4Prepayment and cancellation fee

 

(a)Subject to paragraph (b) below, if:

 

(i)all or any part of a Loan is prepaid; or

 

(ii)the Total Commitments are cancelled,

 

in the nine Months following the Utilisation Date, the Borrower must pay to the
Mezzanine Agent for each Lender a prepayment and cancellation fee on the date of
prepayment of all or any part of the Loan and on the date of cancellation of any
part of the Total Commitments, equal to the amount of all interest that would
have accrued on the Loan (or the Total Commitments, as the case may be) during
that nine Month period less the amount of all interest received by the Lenders
pursuant to this Agreement.

 

(b)No prepayment or cancellation fee shall be payable under this Clause 10.4 if
the prepayment or cancellation is made under Clause 7.1 (Illegality), Clause 7.7
(Right of repayment and cancellation in relation to a single Lender) or
paragraph (g) of Clause 7.8 (Restrictions).

 

 30 

 

 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

11.TAX GROSS-UP AND INDEMNITIES

 

11.1Definitions

 

(a)In this Agreement:

 

“Borrower DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which:

 

(i)where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Schedule 1 (The Original Parties), and is filed with H.M.
Revenue & Customs within 30 days of the date of this Agreement.

 

(ii)where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Transfer Certificate or Assignment Agreement, and is
filed with H.M. Revenue & Customs within 30 days of that Transfer Date.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(A)a Lender:

 

(I)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

(II)in respect of an advance made under a Finance Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and is within the charge to United Kingdom corporation tax
as respects any payments of interest made in respect of that advance; or

 

(B)a Lender which is:

 

(I)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(II)a partnership each member of which is:

 

(1)a company so resident in the United Kingdom; or

 

 31 

 

 

(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

(III)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and  which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(C)a Treaty Lender; or

 

(ii)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom; or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3
(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

(i)is treated as a resident of a Treaty State for the purposes of the Treaty;

 

(ii)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loans is effectively
connected; and

 

 32 

 

 

(iii)fulfils any conditions which must be fulfilled under the double taxation
agreement for residents of that Treaty State to obtain full exemption from
United Kingdom taxation on interest payable to that Lender in respect of an
advance under a Finance Document.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Non-Bank Lender” means:

 

(i)where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed in Part I of Schedule 1 (The Original Parties); and

 

(ii)where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment
Agreement or Transfer Certificate which it executes on becoming a Party.

 

(b)Unless a contrary indication appears, in this Clause 11 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

11.2Tax gross-up

 

(a)Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Borrower shall, promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), notify the Mezzanine Agent accordingly. Similarly, a Lender shall
notify the Mezzanine Agent on becoming so aware in respect of a payment payable
to that Lender. If the Mezzanine Agent receives such notification from a Lender,
it shall notify the Borrower and that Obligor.

 

(c)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or

 

(ii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender in Clause 11.1 (Definitions) and:

 



  (A) an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Company a certified copy of that Direction; and 

 



 33 

 

 

(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender in Clause 11.1 (Definitions) and:

 

(A)the relevant Lender has not given a Tax Confirmation to the Company; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Company, on the basis that the
Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; or

 

(iv)the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(g) or (h) (as applicable) below.



 

(e)If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f)Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Mezzanine Agent for the Finance Party entitled to the payment a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

 

(g)

(i)Subject to paragraph (ii) below, a Treaty Lender and each Obligor which makes
a payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

 



  (ii)  

 

(A)A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in Part
I of Schedule 1 (The Original Parties); and

 

(B)a New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate or Assignment Agreement which it executes, and,
having done so, that Lender shall be under no obligation pursuant to paragraph
(i) above.

 34 

 

 

(iii)Each Lender that includes the confirmation described in paragraph (ii)(A)
above in Part I of Schedule 1 (The Original Parties) or the confirmation
described in paragraph (ii)(B) above in the relevant Transfer Certificate or
Assignment Agreement thereby notifies the Company that, to the extent that that
Lender is a Lender under the Facility and the HMRC DT Treaty Passport scheme is
to apply in respect of that Lender’s Commitment(s) or its participation in any
Loan to the Company, the Company must file a Borrower DTTP Filing.

 

(h)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above and:

 

(i)a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

(ii)a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

 

(A)that Borrower DTTP Filing has been rejected by H.M. Revenue & Customs; or

 

(B)H.M. Revenue & Customs has not given the Borrower authority to make payments
to that Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,

 

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment or its participation in
any Loan unless the Lender otherwise agrees.

 

(j)A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Mezzanine Agent for delivery to the relevant
Lender.

 

(k)A UK Non-Bank Lender which becomes a Party on the day on which this Agreement
is entered into gives a Tax Confirmation to the Company by entering into this
Agreement.

 

(l)A UK Non-Bank Lender shall promptly notify the Company and the Mezzanine
Agent if there is any change in the position from that set out in the Tax
Confirmation.

 

11.3Tax indemnity

 

(a)The Borrower shall (within three Business Days of demand by the Mezzanine
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

(b)Paragraph (a) above shall not apply:

 35 

 

 

(i)with respect to any Tax assessed on a Finance Party:

 

(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Clause 11.2 (Tax gross-up);
or

 

(B)would have been compensated for by an increased payment under Clause 11.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 11.2 (Tax gross-up) applied.

 

(c)A Protected Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Mezzanine Agent of the event which will give, or
has given, rise to the claim, following which the Mezzanine Agent shall notify
the Borrower.

 

(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 11.3, notify the Mezzanine Agent.

 

11.4Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

 

(b)that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

11.5Lender status confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Mezzanine
Agent and without liability to any Obligor, which of the following categories it
falls into:

 

(a)not a Qualifying Lender;

 

(b)a Qualifying Lender (other than a Treaty Lender); or

 

(c)a Treaty Lender.

 36 

 

 

If a New Lender fails to indicate its status in accordance with this Clause 11.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Mezzanine Agent which category applies (and the Mezzanine
Agent, upon receipt of such notification, shall inform the Borrower). For the
avoidance of doubt, a Transfer Certificate or Assignment Agreement shall not be
invalidated by any failure of a Lender to comply with this Clause 11.5.

 

11.6Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify each
Mezzanine Secured Party against any cost, loss or liability that Mezzanine
Secured Party incurs in relation to all stamp duty, stamp duty land tax,
registration and other similar Taxes payable in respect of any Finance Document.

 

11.7VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall promptly reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.



 

 37 

 







 

(d)Any reference in this Clause 11.7 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

12.INCREASED COSTS

 

12.1Increased Costs

 

(a)Subject to Clause 12.3 (Exceptions), the Borrower shall, within three
Business Days of a demand by the Mezzanine Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation made after the date of
this Agreement.

 

(b)In this Agreement:

 

“Basel III” means:

 

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

(ii)the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

 

“CRD IV” means:

 

 38 

 

 

(i)Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

(ii)Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 

“Increased Costs” means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding, or performing its obligations under any Finance Document.

 

12.2Increased Cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 12.1 (Increased
Costs) shall notify the Mezzanine Agent of the event giving rise to the claim,
following which the Mezzanine Agent shall notify the Borrower as soon as
reasonably practicable.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the
Mezzanine Agent, provide a certificate confirming the amount of its Increased
Costs.

 

12.3Exceptions

 

(a)Clause 12.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 

(i)attributable to a Tax Deduction required by law to be made by an Obligor;

 

(ii)compensated for by Clause 11.3 (Tax indemnity) (or would have been
compensated for under Clause 11.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 11.3 (Tax
indemnity) applied);

 

(iii)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

(iv)attributable to the implementation or application of, or compliance with
Basel III or CRD IV or any other law or regulation which implements or applies
Basel III or CRD IV (whether such implementation, application or compliance is
by a government, regulator, Finance Party or any of its Affiliates) regardless
of the date enacted, adopted, issued or implemented.

 

(b)In this Clause 12.3, a reference to a “Tax Deduction” has the same meaning
given to the term in Clause 11.1 (Definitions).

 

 39 

 

 

13.OTHER INDEMNITIES

 

13.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against that Obligor; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall, as an independent obligation, within three Business Days of
demand, indemnify each Mezzanine Secured Party to whom that Sum is due against
any cost, loss or liability arising out of or as a result of the conversion,
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

13.2Other indemnities

 

The Borrower shall, within three Business Days of demand, indemnify each
Mezzanine Secured Party against any cost, loss or liability incurred by that
Mezzanine Secured Party (and, to the extent reasonably possible, any third party
costs pre-agreed with the Borrower and the Mezzanine Secured Parties) as a
result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 29 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Mezzanine Secured Party alone); or

 

(d)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 

13.3Indemnity to the Mezzanine Agent

 

The Borrower shall promptly indemnify the Mezzanine Agent against:

 

(a)any cost, expense (including legal fees reasonably incurred), loss or
liability incurred by the Mezzanine Agent (and, to the extent reasonably
possible, any third party costs pre-agreed with the Borrower and the Mezzanine
Agent), as a result of:

 

(i)investigating any event which it reasonably believes is a Default;

 

 40 

 

 

(ii)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

(iii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under the Finance Documents; and

 

(b)any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Mezzanine Agent
(otherwise than by reason of the Mezzanine Agent’s gross negligence or wilful
misconduct) in acting as Mezzanine Agent under the Finance Documents.

 

13.4Indemnity to the Mezzanine Security Agent

 

(a)Each Obligor jointly and severally shall promptly indemnify the Mezzanine
Security Agent and every Receiver and Delegate against any cost, expense
(including legal fees reasonably incurred), loss or liability incurred by any of
them (and, to the extent reasonably possible, any third party costs pre-agreed
with the Borrower and the Mezzanine Agent) as a result of:

 

(i)any failure by the Borrower to comply with its obligations under Clause 15
(Costs and expenses);

 

(ii)any failure or delay by the Borrower in paying an amount due hereunder
(including, without limitation, all or any part of the Mezzanine Secured
Liabilities);

 

(iii)any failure of the Borrower to comply with any provision of the Transaction
Documents;

 

(iv)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(v)the taking, holding, preservation, protection or enforcement of the
Transaction Security;

 

(vi)the exercise of any of the rights, powers, discretions, authorities and
remedies vested in the Mezzanine Security Agent and each Receiver and Delegate
by the Finance Documents or by law;

 

(vii)any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

 

(viii)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under the Finance Documents; or

 

(ix)acting as Mezzanine Security Agent, Receiver or Delegate under the Finance
Documents or which otherwise relates to any of the Security Property (otherwise,
in each case, than by reason of the relevant Mezzanine Security Agent’s,
Receiver’s or Delegate’s gross negligence or wilful misconduct).

 

(b)The Mezzanine Security Agent and every Receiver and Delegate may, in priority
to any payment to the Mezzanine Secured Parties, indemnify itself out of the
Security Assets in respect of, and pay and retain, all sums necessary to give
effect to the indemnity in this Clause 13.4 and shall have a lien on the
Transaction Security and the proceeds of the enforcement of the Transaction
Security for all moneys payable to it.

 

 41 

 

 

14.MITIGATION BY THE LENDERS

 

14.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 11 (Tax gross-up and
indemnities) or Clause 12 (Increased Costs), including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

14.2Limitation of liability

 

(a)The Borrower shall promptly indemnify each Finance Party for all costs and
expenses properly incurred by that Finance Party as a result of steps taken by
it under Clause 14.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 14.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

15.COSTS AND EXPENSES

 

15.1Transaction expenses

 

The Borrower shall, promptly on demand, and, in any event, within three Business
Days of such demand, pay each of the Mezzanine Agent, the Arranger and the
Mezzanine Security Agent the amount of all costs and expenses (including legal
fees) reasonably incurred by any of them (and, in the case of the Mezzanine
Security Agent, by any Receiver or Delegate) and, to the extent reasonably
possible, pre-agreed with the Borrower and the Mezzanine Agent, in connection
with the negotiation, preparation, printing, execution, syndication and
perfection of:

 

(a)this Agreement and any other documents referred to in this Agreement or in a
Transaction Security Document and in connection with the administration or
release of any Security created pursuant to any Transaction Security Document;
and

 

(b)any other Finance Document executed after the date of this Agreement.

 

15.2Amendment costs

 

If:

 

(a)an Obligor requests an amendment, waiver or consent; or

 

(b)an amendment is required pursuant to Clause 30.9 (Change of currency),

 

the Borrower shall, within three Business Days of demand, reimburse each of the
Mezzanine Agent and the Mezzanine Security Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Mezzanine Agent or
the Mezzanine Security Agent (and, in the case of the Mezzanine Security Agent,
by any Receiver or Delegate) and, to the extent reasonably possible, pre-agreed
with the Borrower, in responding to, evaluating, negotiating or complying with
that request or requirement.

 

 42 

 

 

15.3Valuations

 

(a)Subject to paragraph (b) below, the Mezzanine Agent may request a Valuation
at any time after the first anniversary of the first Utilisation Date.

 

(b)The Borrower shall, promptly on demand, pay to the Mezzanine Agent the costs
of:

 

(i)the Initial Valuation;

 

(ii)a Valuation obtained by the Mezzanine Agent on an annual basis;

 

(iii)a Valuation obtained by the Mezzanine Agent in connection with the
compulsory purchase of all or part of the Property; and

 

(iv)a Valuation obtained by the Mezzanine Agent at any time when a Default is
continuing (or where the Mezzanine Agent suspects it and that Valuation
evidences it).

 

(c)The Borrower must supply to the Mezzanine Agent a copy of any valuation of
the Property an Obligor obtains, promptly upon obtaining it.

 

(d)Any Valuation not referred to in paragraph (b) above will be at the cost of
the Lenders.

 

15.4Enforcement and preservation costs

 

The Borrower shall, within three Business Days of demand, pay to each Mezzanine
Secured Party the amount of all costs and expenses (including legal fees
reasonably incurred) incurred by that Mezzanine Secured Party (and to the extent
reasonably possible but without any obligation to delay the taking of any such
action, third party costs pre-agreed with the Borrower) in connection with the
enforcement of, or the preservation of any rights under, any Finance Document or
the Transaction Security and with any proceedings instituted (or threatened) by
or against that Mezzanine Secured Party as a consequence of it entering into a
Finance Document or taking or holding the Transaction Security or enforcing
those rights.

 

 43 

 

 

SECTION 7

 

BANK ACCOUNTS

 

16.BANK ACCOUNTS

 

16.1Designation of Accounts

 

The Borrower must maintain:

 

(a)a receipts account designated the “Mezzanine Collections Account”; and

 

(b)a deposit account designated the “Rent Free Deposit Account”, provided that
the Senior Lender and the Company may agree at any time prior to the Permitted
Merger that the Senior Borrower is to maintain the Rent Free Deposit Account,
which shall be maintained in accordance with the provisions of this Agreement,
the Senior Facility Agreement and the Intercreditor Agreement.

 

16.2Mezzanine Collections Account

 

(a)The Mezzanine Agent has sole signing rights in relation to the Mezzanine
Collections Account.

 

(b)Subject to paragraph (c) below, the Senior Borrower shall ensure that all
proceeds required to be paid in accordance with clause 13.3 (Order of payments)
and clause 13.4 (Administration of the Senior Cash Sweep Account by the Senior
Lender) of the Intercreditor Agreement to the Mezzanine Secured Parties are
promptly paid into the Mezzanine Collections Account.

 

(c)If an Event of Default is continuing, the Mezzanine Agent shall not be
required to transfer any funds from the Mezzanine Collections Account to the
General Account until:

 

(i)that Event of Default is no longer continuing, in which case the Mezzanine
Agent shall promptly transfer amounts standing to the credit of the Mezzanine
Collections Account to the General Account; or

 

(ii)the Mezzanine Agent has taken any acceleration action pursuant to Clause
23.19 (Acceleration) or Enforcement Action (as defined in the Intercreditor
Agreement) pursuant to clause 4.4 (Enforcement) of the Intercreditor Agreement,
in which case it will be applied for any purpose pursuant to paragraph (f) of
clause 13.3 (Order of payments) of the Intercreditor Agreement.

 

16.3Miscellaneous Accounts provisions

 

(a)The Borrower must ensure that no Senior Account or the Mezzanine Collections
Account goes into overdraft.

 

(b)Any amount received or recovered by an Obligor otherwise than by credit to
the Rent Account must be held subject to the security created by the Senior
Finance Documents and immediately be paid to the relevant Senior Account in
accordance with the Senior Finance Document or the Intercreditor Agreement.

 

(c)No Finance Party is responsible or liable to any Obligor for:

 

(i)any non-payment of any liability of an Obligor which could be paid out of
moneys standing to the credit of the Mezzanine Collections Account or a Senior
Account; or

 

(ii)any withdrawal wrongly made, if made in good faith.

 

 44 

 

 

 

(d)The Borrower must, within five Business Days of any request by the Mezzanine
Agent, supply the Mezzanine Agent with the following information in relation to
any payment received in a Mezzanine Collections Account:

 

(i)the date of payment or receipt;

 

(ii)the payer; and

 

(iii)the purpose of the payment or receipt.

 

 45 

 

 

SECTION 8

 

GUARANTEE

 

17.GUARANTEE AND INDEMNITY

 

17.1Guarantee and indemnity

 

Each Obligor irrevocably and unconditionally, jointly and severally:

 

(a)guarantees to each Mezzanine Secured Party punctual performance by each
Obligor of all that Obligor’s obligations under the Finance Documents;

 

(b)undertakes with each Mezzanine Secured Party that whenever another Obligor
does not pay any amount when due under or in connection with any Finance
Document, or the Mezzanine Agent make demand on that Obligor pursuant to Clause
23.19 (Acceleration), that Obligor shall immediately on demand pay that amount
as if it was the principal Obligor; and

 

(c)agrees with each Mezzanine Secured Party that if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal, it will, as an independent
and primary obligation, indemnify that Mezzanine Secured Party immediately on
demand against any cost, loss or liability it incurs as a result of an Obligor
not paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Finance Document on the date when
it would have been due. The amount payable by an Obligor under this indemnity
will not exceed the amount it would have had to pay under this Clause 17 if the
amount claimed had been recoverable on the basis of a guarantee.

 

17.2Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

17.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Mezzanine Secured Party in whole or in part on the basis of any payment,
security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of each Obligor under this Clause 17 will continue or be
reinstated as if the discharge, release or arrangement had not occurred.

 

17.4Waiver of defences

 

The obligations of each Obligor under this Clause 17 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 17 (without limitation and
whether or not known to it or any Mezzanine Secured Party), including:

 

(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 46 

 

 

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(e)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

(g)any insolvency or similar proceedings.

 

17.5Obligor intent

 

Without prejudice to the generality of Clause 17.4 (Waiver of defences), each
Obligor expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any facility or amount might be made available from time to
time; and any fees, costs and/or expenses associated with any of the foregoing.

 

17.6Immediate recourse

 

Each Obligor waives any right it may have of first requiring any Mezzanine
Secured Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Obligor under this Clause 17. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

 

17.7Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Mezzanine Secured Party (or any trustee or agent on its behalf) may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Mezzanine Secured Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
no Obligor shall be entitled to the benefit of the same; and

 

 47 

 

 

(b)hold in an interest-bearing suspense account any moneys received from any
Obligor or on account of any Obligor’s liability under this Clause 17.

 

17.8Deferral of Obligors’ rights

 

Until all amounts which may be or become payable by the Obligor’s under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Mezzanine Agent otherwise directs, no Obligor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 17:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Mezzanine Secured Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Mezzanine Secured Party;

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Obligor has
given a guarantee, undertaking or indemnity under Clause 17.1 (Guarantee and
indemnity);

 

(e)to exercise any right of set-off against any Obligor; and/or

 

(f)to claim or prove as a creditor of any Obligor in competition with any
Mezzanine Secured Party.

 

If an Obligor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Mezzanine
Secured Parties by the Obligors under or in connection with the Finance
Documents to be repaid in full on trust for the Mezzanine Secured Parties and
shall promptly pay or transfer the same to the Mezzanine Agent or as the
Mezzanine Agent may direct for application in accordance with Clause 30 (Payment
mechanics).

 

17.9Release of Obligor’s right of contribution

 

If any Obligor (a “Retiring Obligor”) ceases to be an Obligor in accordance with
the terms of the Finance Documents for the purpose of any sale or other disposal
of that Retiring Obligor then on the date such Retiring Obligor ceases to be an
Obligor:

 

(a)that Retiring Obligor is released by each other Obligor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Obligor arising by reason of the performance by any
other Obligor of its obligations under the Finance Documents; and

 

 

 48 

 

 

 

(b)each other Obligor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and  whether by way of subrogation or otherwise) of any rights of the
Mezzanine Secured Parties under any Finance Document or of any other security
taken pursuant to, or in connection with, any Finance Document where such rights
or security are granted by or in relation to the assets of the Retiring Obligor.





  

17.10Additional security

  

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Mezzanine Secured Party.

 

 49 

 

 

SECTION 9

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18.REPRESENTATIONS

 

18.1Parties making representations and warranties

 

(a)Subject to paragraph (b) below, each Obligor makes the representations and
warranties set out in this Clause 18 on behalf of itself to each Finance Party
on the date of this Agreement and, with respect to the Senior Borrower only, on
the Acquisition Closing Date.

 

(b)In relation to the representations and warranties made on the date of this
Agreement and any other date on or before the Acquisition Closing Date, it is
assumed that completion of the Acquisitions has occurred.

 

18.2Status

 

(a)It is a limited liability corporation, duly incorporated and validly existing
under the law of its Original Jurisdiction.

 

(b)It has the power to own its assets and carry on its business as it is being
conducted.

 

18.3Binding obligations

 

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are, subject to the Legal Reservations, legal, valid,
binding and enforceable obligations.

 

18.4Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Security under the Senior
Security Documents do not and will not conflict with or result in it breaching:

 

(a)any material law or regulation applicable to it, and the ownership and use of
the Property including (but not limited to) all Planning Laws and Environmental
Laws to which it may be subject;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument which has or is reasonably likely to have a Material
Adverse Effect;

 

18.5Power and authority

 

(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

 

18.6Validity and admissibility in evidence

 

(a)All Authorisations required or desirable:

 

(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

 50 

 

 

(ii)to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of the Obligors have been obtained or effected and are in
full force and effect.

 

18.7Governing law and enforcement

 

(a)The choice of the governing law of the Transaction Documents will be
recognised and enforced in its Relevant Jurisdictions.

 

(b)Any judgment obtained in relation to a Transaction Document in the
jurisdiction of the governing law of that Transaction Document will be
recognised and enforced in its Relevant Jurisdictions.

 

18.8Deduction of Tax

 

It is not required to make any Tax Deduction imposed in Luxembourg from any
payment it may make under any Finance Document to a Lender subject to the
application of the Luxembourg law of 23 December 2005, as amended, introducing a
10 per cent. withholding tax on payments of interest or similar income paid to
or to the benefit of an individual who is a Luxembourg resident.

 

18.9No filing or stamp taxes

 

(a)Under the laws of its Relevant Jurisdiction it is not necessary that the
Finance Documents be registered, filed, recorded, notarised or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents.

 

(b)Any disclosure required to be made by it to any relevant taxing authority in
relation to stamp duty land tax payable on any transactions contemplated by or
being financed by the Transaction Documents has been made.

 

18.10VAT

 

It is not a member of a value added tax group.

 

18.11No default

 

(a)No Event of Default and, as at the date of this Agreement and the Utilisation
Date, no Default is continuing or is reasonably likely to result from the making
of the Utilisation or the entry into or the performance of its obligations under
any Transaction Document.

 

(b)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or a
termination event (however described) under any other agreement or instrument
which is binding on it or to which any of its assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

 

18.12Information

 

(a)All information supplied by it or on its behalf to any Finance Party in
connection with the Transaction Documents was true and accurate as at the date
it was provided or as at any date at which it was stated to be given, except
that where such information was derived or received from the seller, such
information was true and accurate to the best of its knowledge and belief
(having made due and careful enquiry).

 

 51 

 

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)To the best of its knowledge having made due and careful enquiry, it has not
omitted to supply any information which, if disclosed, would make the
information referred to in paragraph (a) above untrue or misleading in any
respect.

 

(d)As at the Utilisation Date, nothing has occurred since the date of the
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

 

18.13Financial statements

 

(a)Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 

(b)Its Original Financial Statements give a true and fair view of its financial
condition as at the end of the relevant financial year and results of operations
during the relevant financial year (consolidated in the case of the Borrower).

 

(c)There has been no material adverse change in its business or financial
condition since the date of the Original Financial Statements.

 

(d)Its most recent financial statements delivered pursuant to Clause 19.1
(Financial statements):

 

(i)have been prepared in accordance with GAAP as applied to the Original
Financial Statements; and

 

(ii)give a true and fair view of (if audited) or fairly represent (if unaudited)
its financial condition as at the end of the relevant financial year and
operations during the relevant financial year.

 

(e)Since the date of the most recent financial statements delivered pursuant to
Clause 19.1 (Financial statements) there has been no change in its business,
assets or financial condition which could have a Material Adverse Effect.

 

18.14Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.15No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against it.

 

 52 

 

 

18.16Valuation

 

(a)All information supplied by it or on its behalf to the Valuer for the
purposes of each Valuation was true and accurate as at its date or (if
appropriate) as at the date (if any) at which it is stated to be given.

 

(b)Any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of recent
historical information and on the basis of reasonable assumptions.

 

(c)It has not omitted to supply any information to the Valuer which, if
disclosed, would adversely affect the Valuation.

 

(d)As at the Utilisation Date, nothing has occurred since the date the
information referred to in paragraph (a) above was supplied which, if it had
occurred prior to the Initial Valuation, would have adversely affected the
Initial Valuation.

 

18.17Title to Property

 

(a)The Senior Borrower will, from the Utilisation Date:

 

(i)be the legal and beneficial owner of the Property; and

 

(ii)have good and marketable title to the Property,

 

in each case free from Security (other than those created by or pursuant to the
Senior Security Documents) and restrictions and onerous covenants (other than
those set out in the Property Report in relation to the Property).

 

(b)From the Utilisation Date except as disclosed in the Property Report relating
to the Property:

 

(i)no breach by it of any law, regulation or covenant is outstanding which
adversely affects or might reasonably be expected to adversely affect the value,
saleability or use of the Property;

 

(ii)there is no covenant, agreement, stipulation, reservation, condition,
interest, right, easement or other matter whatsoever materially adversely
affecting the Property;

 

(iii)all facilities necessary for the enjoyment and use of the Property
(including those necessary for the carrying on of its business at the Property)
are enjoyed by the Property;

 

(iv)none of the facilities referred to in paragraph (iii) above are enjoyed on
terms:

 

(A)entitling any person to terminate or curtail its use of the Property; or

 

(B)which conflict with or restrict its use of the Property;

 

(v)the relevant Obligor has not received any notice of any adverse claim by any
person in respect of the ownership of the Property or any interest in it which
might reasonably be expected to be determined in favour of that person, nor has
any acknowledgement been given to any such person in respect of the Property;
and

 

(vi)the Property is held by the relevant Obligor free from any lease or licence
(other than the Existing Occupational Lease and those entered into in accordance
with this Agreement).

 

 53 

 

 

18.18Information for Property Reports

 

(a)The information supplied by it or on its behalf to the lawyers who prepared
any Property Report for the purpose of the Property Report was true and accurate
as at the date of the Property Report or (if appropriate) as at the date (if
any) at which it is stated to be given.

 

(b)The information referred to in paragraph (a) above was at the date it was
expressed to be given complete and did not omit any information which, if
disclosed, would make that information untrue or misleading in any material
respect.

 

(c)As at the Utilisation Date, nothing has occurred since the date of any
information referred to in paragraph (a) above which, if disclosed, would make
that information untrue or misleading in any material respect.

 

18.19No other business

 

(a)No Obligor has traded or carried on any business since the date of its
incorporation except for:

 

(i)in the case of Midco, the ownership of the Company or, following the
Permitted Merger, the Borrower;

 

(ii)in the case of the Company prior to the Permitted Merger, the ownership of
the Senior Borrower; and

 

(iii)in the case of the Senior Borrower (and the Borrower following completion
of the Permitted Merger), the ownership and management of its interests in the
Property.

 

(b)As at the date of this Agreement, it is not party to any material agreement
other than the Transaction Documents.

 

(c)As at the Acquisition Closing Date:

 

(i)Midco does not have any Subsidiaries other than the Company;

 

(ii)the Company does not have any Subsidiaries other than the Senior Borrower;
and

 

(iii)the Senior Borrower has no Subsidiaries.

 

(d)No Obligor:

 

(i)has, or has had, any employees; and

 

(ii)has any obligation in respect of any retirement benefit or occupational
pension scheme.

 

18.20Centre of main interests and establishments

 

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its Original
Jurisdiction and it has no “establishment” (as that term is used in Article 2(h)
of the Regulation) in any other jurisdiction.

 

18.21Security

 

The security conferred by each Mezzanine Only Security Document constitutes a
first priority security interest of the type described, over the assets referred
to, in that Mezzanine Only Security Document and those assets are not subject to
any prior or pari passu Security.

 

 54 

 

 

18.22Structure Chart

 

The Structure Chart delivered as a condition precedent pursuant to paragraph 11
of Part I of Schedule 2 (Conditions precedent) is true and accurate in all
respects.

 

18.23Acquisition Documents

 

(a)The Acquisition Documents:

 

(i)contain all the terms of the agreement and arrangements between the Vendor
(and/or any of its Affiliates) and each Subordinated Creditor or any Obligor
(and/or any of their respective Affiliates) in relation to the Acquisition;

 

(ii)subject to any conditionality in relation to the Finance Documents are or,
before the date of the Utilisation Request, will be in full force and effect;
and

 

(iii)have not been amended or waived (in whole or in part) and no consent has
been given thereunder, save for any which are minor or technical, relate to an
extension of period in which the Acquisition Closing Date must take place or
have been approved in writing by the Mezzanine Agent.

 

(b)It is not aware of any material breach of or material default under any
Acquisition Document.

 

18.24Repetition

 

(a)The Repeating Representations are deemed to be made by each Obligor for
itself on the date of each Utilisation Request, on the Utilisation Date and on
the first day of each Interest Period (except that those contained in paragraphs
(a) and (b) of Clause 18.13 (Financial statements) will cease to be so made once
subsequent financial statements have been delivered under this Agreement).

 

(b)The representations in Clause 18.23 (Acquisition Documents) are deemed to be
made by each Obligor for itself on the date of this Agreement and on the
Acquisition Closing Date.

 

(c)Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

19.INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 are made by each Obligor for itself and each
other Obligor.

 

19.1Financial statements

 

The Borrower shall supply to the Mezzanine Agent in sufficient copies for all
the Lenders:

 

(a)as soon as they are available, but in any event within 180 days after the end
of each of its financial years (starting with the year ending on 31 December
2015):

 

(i)its audited consolidated financial statements for that financial year; and

 

(ii)the audited financial statements of each Obligor for that financial year;
and

 

(b)as soon as the same become available, but in any event within 90 days after
the end of each half of each of its financial years (starting with the period
ending 30 June 2015):

 

(i)its consolidated financial statements for that financial half year; and

 

 55 

 

 

(ii)the financial statements of each Obligor for that financial half year; and

 

(c)within five days of the same becoming available, the audited financial
statements of the Senior Borrower for the financial year ended 31 December 2014.

 

19.2Compliance Certificate

 

(a)The Borrower shall supply to the Mezzanine Agent (in sufficient copies for
all Lenders), with each set of financial statements delivered pursuant to
paragraph (a)(i) or (b)(i) of Clause 19.1 (Financial statements), a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with Clause 20 (Financial covenants) as at the date as at which those financial
statements were drawn up.

 

(b)The Borrower shall supply to the Mezzanine Agent (in sufficient copies for
all Lenders), with each quarterly report delivered pursuant to Clause 19.4
(Monitoring of Property), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 20 (Financial covenants) as at
the Interest Payment Date falling immediately after the date of delivery of that
report.

 

(c)Each Compliance Certificate shall be signed by two directors of the Borrower.

 

19.3Requirements as to financial statements

 

(a)Each set of financial statements delivered by the Borrower pursuant to Clause
19.1 (Financial statements) shall be certified by a director of the relevant
company as giving a true and fair view (if audited) or fairly representing (if
unaudited) its (or, as the case may be, its consolidated) financial condition as
at the end of and for the period in relation to which those financial statements
were drawn up.

 

(b)The Borrower shall procure that each set of financial statements of an
Obligor delivered pursuant to Clause 19.1 (Financial statements) is prepared
using GAAP, accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements for that
Obligor unless, in relation to any set of financial statements, it notifies the
Mezzanine Agent that there has been a change in GAAP, the accounting practices
or reference periods and its auditors (or, if appropriate, the auditors of the
Obligor) deliver to the Mezzanine Agent:

 

(i)a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and

 

(ii)sufficient information, in form and substance as may be reasonably required
by the Mezzanine Agent, to enable the Lenders to make an accurate comparison
between the financial position indicated in those financial statements and that
Obligor’s Original Financial Statements.

 

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

(c)If the Borrower notifies the Mezzanine Agent of a change in accordance with
paragraph (b) above the Borrower and the Mezzanine Agent shall enter into
negotiations in good faith with a view to agreeing any amendments to this
Agreement which are necessary as a result of the change. To the extent
practicable these amendments will be such as to ensure that the change does not
result in any material alteration in the commercial effect of the obligations in
this Agreement. If any amendments are agreed, they shall take effect and be
binding on each of the Parties in accordance with their terms.

 

 56 

 

  

19.4Monitoring of Property

 

(a)On or before the date five Business Days before each Interest Payment Date,
the Borrower must supply to the Mezzanine Agent (in sufficient copies for all
Lenders) a report containing the following information, in form and substance
satisfactory to the Mezzanine Agent, in respect of (except in the case of
proposed or required capital expenditure or repairs under paragraphs (viii) and
(ix) below) the quarterly period ending 10 Business Days before that Interest
Payment Date:

 

(i)a schedule of the existing occupational tenants of the Property, showing for
each tenant the rent, service charge, value added tax and any other amounts
payable in that period by that tenant;

 

(ii)copies of any management accounts and management cashflows produced by, or
for, the Borrower;

 

(iii)details of:

 

(A)any arrears of rents or service charges under any Lease Document together
with the reason for any such arrears (to the extent known by any Obligor); and

 

(B)         any other breaches of covenant under any Lease Document, and any
step being taken to recover or remedy them;

 

(iv)details of any insolvency or similar proceedings affecting any occupational
tenant of the Property or any guarantor of that occupational tenant;

 

(v)details of any rent reviews with respect to any Lease Document in progress or
agreed;

 

(vi)details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

 

(vii)copies of all material correspondence with insurance brokers handling the
insurance of the Property;

 

(viii)details of any actual or proposed capital expenditure with respect to the
Property;

 

(ix)details of any actual or required material repairs to the Property;

 

(x)details of any claimed or announced offset against rent/lease amounts and/or
claimed or announced rent reductions, including the reasons for the (announced)
offset and/or rent/lease reduction;

 

(xi)details of unused and/or vacant spaces and rooms; and

 

(xii)any other information in relation to the Property reasonably requested by
the Mezzanine Agent, provided that the Mezzanine Agent has given reasonable
prior notice to the Borrower of that request.

 

 57 

 

 

 

19.5Information: miscellaneous

 

Each Obligor shall supply to the Mezzanine Agent (in sufficient copies for all
the Lenders):

 

(a)promptly, but in any event within one Business Day, details of any breach of
a financial covenant under the Senior Facility Agreement which could result in a
Cash Sweep Event (as defined therein), notwithstanding that the Senior Borrower
may not have provided a notice to the Senior Lender in accordance with paragraph
(c)(ii) of clause 5 of section 9 (Financial Covenants) of the Senior Facility
Agreement;

 

(b)at the same time as they are dispatched, copies of all documents which are
required by law to be dispatched by the Borrower to its shareholders generally
(or any class of them) or its creditors generally (or any class of them) at the
same time as they are dispatched;

 

(c)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings or investigations which are current,
threatened or pending against any Obligor, and which, if adversely determined,
are reasonably likely to have a Material Adverse Effect;

 

(d)promptly upon becoming aware of them, the details of any claim, notice or
other communication received by any Obligor in respect of any actual or alleged
breach of or liability under Environmental Law or Environmental Claim or breach,
revocation or suspension of any Environmental Permit or any event or
circumstance which is likely to result in any such claim or notice, which, if
substantiated, would reasonably be expected to have a Material Adverse Effect or
result in the liabilities of, and/or expenditure by, an Obligor in excess of EUR
100,000 in aggregate;

 

(e)promptly upon becoming aware, details of the occurrence of a Default (as that
term is defined in the Senior Facility Agreement) under the Senior Facility
Agreement;

 

(f)promptly upon becoming aware, a copy of any notice delivered to any Obligor
described in paragraph (d)(ii) of Clause 22.9 (Information undertakings);

 

(g)promptly upon becoming aware of them, any change in the structure set out in
the Structure Chart which is or would reasonably be expected to be adverse to
the interests of the Finance Parties; and

 

(h)promptly, such further information regarding the Acquisition including any
material claims made under an Acquisition Document and updates with respect to
how the Acquisition is progressing, the Property and the financial condition,
business and operations of any Obligor as any Finance Party (through the
Mezzanine Agent) may reasonably request.

 

19.6Notification of default

 

(a)Each Obligor shall promptly notify the Mezzanine Agent of any Default caused
by it (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence.

 

(b)Promptly upon a request by the Mezzanine Agent, the Borrower shall supply to
the Mezzanine Agent a certificate signed by two of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

 

 58 

 

 

19.7“Know your customer” checks

 



(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of an Obligor or the composition of the
shareholders of an Obligor, after the date of this Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Mezzanine Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Mezzanine Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the
Mezzanine Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Mezzanine Agent, such
Lender or, in the case of the event described in paragraph (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

 

(b)Each Lender shall promptly upon the request of the Mezzanine Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Mezzanine Agent (for itself) in order for the Mezzanine Agent
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

19.8Additional information

 

Notwithstanding any provision in this Clause 19, the Mezzanine Agent (acting
reasonably) may demand any additional material information and documentation
that it may in its sole discretion deem necessary in connection with the Finance
Documents, the Property and/or any Obligor.

 

20.FINANCIAL COVENANTS

 

20.1Definitions



 

In this Agreement:

 

“Calculation Period” means the period as of the relevant Interest Payment Date
backwards looking for the preceding six Months and forward looking for the next
six Months in advance, in each case based on the most recent quarterly report
delivered pursuant to Clause 19.4 (Monitoring of Property) and the actual
figures determined during the last Calculation Period.

 

“Debt Yield” means the percentage ratio between:

 

(a)the aggregate of the outstanding Loan amount under this Agreement and the
outstanding Senior Loan amount under the Senior Facility Agreement; and

 

 59 

 

 

 

(b)the Net Rental Income as determined by the Senior Lender and the Mezzanine
Agent on each Interest Payment Date for the relevant Calculation Period.

 

“Net Rental Income” means the aggregate of all rental income achieved for the
Property minus allocable and non-allocable operating costs/incidental costs (the
latter either proven or in an amount of at least 15 per cent. of that rental
income) and, when calculating the Net Rental Income:

 

(a)any future rent-free times and rent reductions must be taken into account as
deductions, unless and insofar as there is a deposit on a bank account pledged
in favour of the Senior Lender and/or the Mezzanine Security Agent and the
amount is being used in lieu of rental income or a (in the reasonable opinion of
the Mezzanine Agent) similar instrument covering the relevant periods, and

 

(b)any “break-up” rights that may exist in the lease agreements are considered
to have been exercised, unless the Senior Borrower proves that the respective
lessee is not going to exercise this right.

 

20.2Loan to Value

 

The Borrower must ensure that the Loan to Value will not at any time be more
than 90 per cent.

 

20.3Debt Yield

 

The Borrower must ensure that the Debt Yield for each Calculation Period is not
less than 6.5 per cent.

 

21.GENERAL UNDERTAKINGS

 

The undertakings in this Clause 21 are made by each Obligor.

 

21.1Authorisations

 

Each Obligor shall promptly:

 

(a)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(b)supply certified copies to the Mezzanine Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

(i)enable it to perform its obligations under the Transaction Documents and to
ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document; or

 

(ii)own its assets and carry on its business as it is being conducted.

 

21.2Compliance with laws

 

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

21.3Negative pledge

 

In this Clause 21.3, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.

 

(a)No Obligor shall create or permit to subsist any Security over any of its
assets.

 

 60 

 

 

(b)No Obligor shall:

 

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

 

(i)the Transaction Security;

 

(ii)any lien arising by operation of law and in the ordinary course of trading
or any Security or Quasi Security granted to account banks in the ordinary
course of its banking arrangements;

 

(iii)any Security that is released prior to the Utilisation; or

 

(iv)any Security or Quasi Security disclosed in Schedule 10 (Disclosed
information).

 

21.4Disposals

 

(a)No Obligor shall enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to dispose of all
or any part of any asset.

 

(b)Paragraph (a) above does not apply to any disposal:

 

(i)permitted under Clause 22.2 (Occupational Leases);

 

(ii)of the Property or the shares in an Obligor, in each case in accordance with
paragraph (c) below; or

 

(iii)of cash by way of a payment out of the Rent Account or the Rent Free
Deposit Account in accordance with this Agreement.

 

(c)A Obligor may dispose of the Property or its shares in another Obligor which
owns the Property if:

 

(i)no Event of Default is continuing or would result from that disposal;

 

(ii)that disposal is on arm’s length terms to an unrelated third party; and

 

(iii)the Net Disposal Proceeds are sufficient to repay the Loans and all amounts
outstanding under:

 

(A)the Finance Documents; and

 

(B)the Senior Finance Documents,

 

 61 

 

 

each in full (including any prepayment fees and Break Costs thereunder), and are
so applied.

 

21.5Financial Indebtedness

 

(a)No Obligor may incur or permit to be outstanding any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to:

 

(i)any Financial Indebtedness incurred under the Finance Documents or Senior
Finance Documents;

 

(ii)any Financial Indebtedness repaid prior to or on the Utilisation; or

 

(iii)any Mezzanine Only Subordinated Debt to the extent that security has been
granted over such Subordinated Debt pursuant to a Mezzanine Only Subordinated
Creditor’s Security Agreement.

 

21.6Lending and guarantees

 

(a)No Obligor may be the creditor in respect of any loan or any form of credit
to any person other than another Obligor by way of Mezzanine Only Subordinated
Debt and provided that security has been granted over such Mezzanine Only
Subordinated Debt pursuant to a Mezzanine Only Subordinated Creditor’s Security
Agreement.

 

(b)No Obligor may give or allow to be outstanding any guarantee or indemnity to
or for the benefit of any person in respect of any obligation of any other
person or enter into any document under which that Obligor assumes any liability
of any other person other than any guarantee or indemnity given under the
Finance Documents or Senior Finance Documents.

 

21.7Merger

 

(a)Subject to paragraph (b) below, no Obligor shall enter into any amalgamation,
demerger, merger or corporate reconstruction.

 

(b)Paragraph (a) above does not apply to any disposal permitted pursuant to
Clause 21.4 (Disposals) or the Permitted Merger.

 

21.8Change of business

 

(a)No Obligor may carry on any business other than:

 

(i)in the case of Midco, the ownership of the Borrower;

 

(ii)in the case of the Company prior to completion of the Permitted Merger, the
ownership of the Senior Borrower;

 

(iii)in the case of any Obligor, the direct or indirect ownership, management
and maintenance of its interests in the Property, which shall include holding
cash provided that it is subject to Security under a Transaction Security
Document or any liabilities incurred, or Security created, under the Transaction
Documents or in the ordinary course of its business.

 

(b)Midco must not have any Subsidiaries other than the Borrower.

 

(c)Prior to completion of the Permitted Merger the Borrower must not have any
Subsidiary other than the Senior Borrower, and the Senior Borrower may not have
any Subsidiary.

 

 62 

 

 

(d)Following completion of the Permitted Merger, the Borrower must not have any
Subsidiaries.

 

21.9Acquisitions

 

(a)No Obligor shall:

 

(i)invest in or acquire any share in, or any equity-like securities issued by,
any person, or any interest therein or in the share capital of any person, or
make any capital contribution to any person (or agree to do any of the
foregoing); or

 

(ii)invest in or acquire any asset, business or going concern, or the whole or
substantially the whole of the assets or business of any person, or any assets
that constitute a division or operating unit of the business of any person (or
agree to do any of the foregoing).

 

(b)Paragraph (a) above does not apply to:

 

(i)the Acquisition;

 

(ii)the acquisition of any assets, plant, machinery, fixtures and other assets
in the ordinary course of business necessary in connection with the management
or maintenance of the Property;

 

(iii)the acquisition by the Senior Borrower of any Cash Equivalent Investments,
provided that any such Cash Equivalent Investments are acquired using funds
standing to the credit of the Rent Free Deposit Account; or

 

(iv)an investment in or acquisition of another Obligor.

 

21.10Pari passu ranking

 

Subject to the Legal Reservations, each Obligor shall ensure that at all times
any unsecured and unsubordinated claims of a Finance Party against it under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except those creditors whose claims are
mandatorily preferred by laws of general application to companies.

 

21.11Arm’s length terms

 

No Obligor shall enter into any contract or arrangement with or for the benefit
of any other person (including any disposal to that person) other than in the
ordinary course of business and on arm’s length terms.

 

21.12Other agreements

 

No Obligor may enter into any material agreement other than:

 

(a)the Transaction Documents; and

 

(b)any other agreement expressly allowed under any other term of this Agreement.

 

21.13Shares, dividends and share redemption

 

(a)No Obligor shall:

 

(i)issue any further shares; or

 

(ii)grant to any person any conditional or unconditional option, warrant or
other right to call for the issue or allotment of, subscribe for, purchase or
otherwise acquire any share of any Obligor (including any right of pre-emption,
conversion or exchange), or alter any right attaching to any issued shares of
any Obligor.

 

 63 

 

 

(b)Except as permitted under paragraph (c) below, no Obligor shall:

 

(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

(ii)repay or distribute any dividend or share premium reserve;

 

(iii)pay any management, advisory or other fee to or to the order of any of the
shareholders of an Obligor; or

 

(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so.

 

(c)Paragraph (b) above does not apply to a Permitted Payment.

 

21.14Restricted payments

 

(a)No Obligor shall pay, repay or prepay any principal, interest or other amount
on or in respect of, or redeem, purchase or defease any moneys, debts or
liabilities due, owing or incurred by any Obligor.

 

(b)Paragraph (a) above does not apply to a Permitted Payment.

 

21.15VAT group

 

No Obligor may be a member of a value added tax group.

 

21.16Taxes

 

(a)Each Obligor must pay all Taxes due and payable by it prior to the accrual of
any fine or penalty for late payment.

 

(b)Each Obligor must ensure that its residence for Tax purposes is in its
Original Jurisdiction.

 

21.17Ownership

 

(a)Midco must ensure that at all times it legally and beneficially owns and
controls the entire share capital of the Borrower.

 

(b)From and including the Acquisition Closing Date, to but excluding the date of
the completion of the Permitted Merger, the Borrower must ensure that at all
times it legally and beneficially owns and controls the entire share capital of
the Senior Borrower.

 

21.18Acquisition Closing Date

 

The Borrower shall ensure that on the Acquisition Closing Date the Senior
Borrower will become an Additional Guarantor in accordance with Clause 25
(Changes to the Obligors).

 

21.19Acquisition Documents

 

No Obligor shall amend, or waive (in whole or in part) or consent under any term
or condition of any Acquisition Document, save for amendments, waivers or
consents which are minor or technical or have been approved in writing by the
Mezzanine Agent (acting on the instructions of the Majority Lenders).

 

 64 

 

 

21.20The Acquisition

 

Each Obligor shall:

 

(a)perform and comply with its obligations under or in connection with the
Acquisition Documents;

 

(b)take all reasonable steps to preserve and enforce any claim or right it has
under or in connection with any Acquisition Document; and

 

(c)comply with all applicable laws in all respects material in the context of
the Acquisition.

 

22.PROPERTY UNDERTAKINGS

 

22.1Title

 

(a)Each Obligor must exercise its rights and comply in all material respects
with any covenant, stipulation or obligation (restrictive or otherwise) at any
time affecting the Property.

 

(b)No Obligor may agree to any amendment, supplement, waiver, surrender or
release of any covenant, stipulation or obligation (restrictive or otherwise) at
any time affecting the Property, other than with respect to the Existing
Occupational Lease.

 

(c)Each Obligor must promptly take all such steps as may be necessary to enable
the Security created by the Transaction Security Documents to be registered,
where appropriate, at the applicable Land Registry.

 

22.2Occupational Leases

 

(a)No Obligor may without the consent of the Mezzanine Agent (acting on the
instructions of the Majority Lenders):

 

(i)enter into any Agreement for Lease;

 

(ii)other than under an Agreement for Lease, grant or agree to grant any new
Occupational Lease;

 

(iii)agree to any amendment, supplement, extension, waiver, surrender or release
in respect of any Lease Document;

 

(iv)exercise any right to break or determine any Lease Document, provided that
an Obligor may extend the lease term of Existing Occupational Lease beyond its
existing termination date, provided that in the opinion of the Mezzanine Agent
(acting on the instructions of the Majority Lenders), the extension is granted
on the same or better terms than those included in the Existing Occupational
Lease as at the date of this Agreement;

 

(v)commence any forfeiture or irritancy proceedings in respect of any Lease
Document;

 

(vi)grant any licence or right to use or occupy any part of the Property;

 

(vii)consent to any sublease or assignment of any tenant’s interest under any
Lease Document;

 

(viii)agree to any change of use under, or (except where required to do so under
the terms of the relevant Lease Document) rent review in respect of, any Lease
Document; or

 

 65 

 

 

(ix)serve any notice on any former tenant under any Lease Document (or on any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

 

(b)Each Obligor must:

 

(i)diligently collect or procure to be collected all rental income;

 

(ii)exercise its rights and comply with its obligations under each Lease
Document; and

 

(iii)use its reasonable endeavours to ensure that each tenant complies with its
obligations under each Lease Document,

 

in a proper and timely manner.

 

(c)Any Lease Prepayment Proceeds must be paid into the Rent Account for
application in accordance with the terms of the Senior Facility Agreement and
this Agreement.

 

(d)Each Obligor must supply to the Mezzanine Agent each Lease Document, each
amendment, supplement or extension to a Lease Document and each document
recording any rent review in respect of a Lease Document promptly upon entering
into the same.

 

(e)The Obligors must use their reasonable endeavours to find tenants for any
vacant lettable space in the Property with a view to granting a Lease Document
with respect to that space.

 

22.3Maintenance

 

Each Obligor must perform all reasonable preservation and maintenance measures
to ensure that all buildings, plant, machinery, fixtures and fittings on its
Property are in, and maintained in:

 

(a)good and substantial repair and condition and, as appropriate, in reasonable
working order; and

 

(b)structural condition comparable (considering regular wear and tear) to the
condition as at the date of this Agreement and as to enable them to be let in
accordance with all applicable laws and regulations; for this purpose, a law or
regulation will be regarded as applicable if it is either:

 

(i)in force; or

 

(ii)expected to come into force and a prudent property owner in the same
business as the Obligor would ensure that its buildings, plant, machinery,
fixtures and fittings were in such condition, repair and order in anticipation
of that law or regulation coming into force.

 

22.4Development

 

(a)No Obligor may:

 

(i)make or allow to be made any application for planning permission in respect
of any part of the Property; or

 

(ii)carry out, or allow to be carried out, any demolition, construction,
structural alterations or additions, development or other similar operations in
respect of any part of the Property.

 



 66

 

  

(b)Paragraph (a) above shall not apply to:

 

(i)the maintenance of the buildings, plant, machinery, fixtures and fittings in
accordance with the Transaction Documents; or

 

(ii)the carrying out of non-structural improvements or alterations which affect
only the interior of any building on the Property.

 

(c)Each Obligor must comply in all material respects with all planning laws,
permissions, agreements and conditions to which its Property may be subject.

 

22.5Notices

 

Each Obligor must, within 14 days after the receipt by the Obligor of any
material application, requirement, order or notice served or given by any public
or local or any other authority or any landlord with respect to its Property (or
any part of it):

 

(a)deliver a copy to the Mezzanine Security Agent; and

 

(b)inform the Mezzanine Security Agent of the steps taken or proposed to be
taken to comply with the relevant requirement, order or notice,

 

provided that the information contained in any such documentation could
reasonably be expected to be materially adverse to the interests of the Finance
Parties.

 

22.6Investigation of title

 

Each Obligor must grant the Mezzanine Security Agent or its lawyers on request
all facilities within the power of the Obligor to enable the Mezzanine Security
Agent or its lawyers to:

 

(a)carry out investigations of title to the Property; and

 

(b)make such enquiries in relation to any part of the Property as a prudent
mortgagee might carry out.

 

 

22.7Power to remedy

 

(a)If an Obligor fails to perform any obligations under the Finance Documents
affecting the Property, the Obligor must allow the Mezzanine Security Agent or
its agents and contractors:

 

(i)to enter any part of the Property;

 

(ii)to comply with or object to any notice served on the Obligor in respect of
the Property; and

 

(iii)to take any action that the Mezzanine Security Agent may reasonably
consider necessary or desirable to prevent or remedy any breach of any such term
or to comply with or object to any such notice.

 

(b)An Obligor must immediately on request by the Mezzanine Security Agent pay
the costs and expenses of the Mezzanine Security Agent or its agents and
contractors incurred in connection with any action taken by it under this Clause
22.7.

 

(c)No Mezzanine Secured Party shall be obliged to account as mortgagee in
possession as a result of any action taken under this Clause 22.7.

 

22.8Property Managers

 

(a)No Obligor may:

 

 67 

 

 

 

(i)other than the appointment made pursuant to, or, permitted in accordance with
the terms of, the MP Property Management Agreement, appoint any other Property
Managers;

 

(ii)amend, supplement, extend or waive the terms of appointment of any Property
Managers, save for any which are minor or technical or which would not
reasonably be expected to be materially adverse to the interests of the Finance
Parties; or

 

(iii)terminate the appointment of any Property Managers,

 

without the prior consent of, and on terms approved by, the Mezzanine Agent,
provided that neither this paragraph (a) nor any other provision of this
Agreement shall be breached by the Company and/or the Senior Borrower having
entered into the DB Service Agreement on the date thereof.

 

(b)Each Obligor must ensure that each Property Manager of any Property:

 

(i)enters into a Duty of Care Agreement in form and substance satisfactory to
the Lenders;

 

(ii)acknowledges to the Mezzanine Security Agent that it has notice of the
Security created by the Finance Documents; and

 

(iii)agrees to pay all Net Rental Income received by it into the Rent Account
without any withholding, set-off or counterclaim.

 

(c)If a Property Manager is in default of its obligations under its management
agreement and, as a result, an Obligor is entitled to terminate that management
agreement, then, if the Mezzanine Agent so requires, that Obligor must promptly
use all reasonable endeavours to:

 

(i)terminate the management agreement; and

 

(ii)appoint a new Property Manager in accordance with this Clause 22.8.

 

22.9Insurances

 

(a)The Senior Borrower must ensure that at all times from the Utilisation Date,
Insurances are maintained in full force and effect, which:

 

(i)insure the Senior Borrower in respect of its interests in the Property and
the plant and machinery on the Property (including fixtures and improvements)
for their full replacement value (being the total cost of entirely rebuilding,
reinstating or replacing the relevant asset if it is completely destroyed,
together with all related fees and demolition costs) and to:

 

(A)provide cover against loss or damage by fire, storm, tempest, flood,
earthquake, lightning, explosion, impact, aircraft and other aerial devices and
articles dropped from them, riot, civil commotion and malicious damage, bursting
or overflowing of water tanks, apparatus or pipes and all other normally
insurable risks of loss or damage;

 

(B)provide cover for site clearance, shoring or propping up, professional fees
and value added tax together with adequate allowance for inflation;

 

(C)provide cover against acts of terrorism, including any third party liability
arising from such acts; and

 

 68 

 

 

(D)provide cover for loss of rent (in respect of a period of not less than three
years or, if longer, the minimum period required under the Lease Documents),
including provision for any increases in rent during the period of insurance;

 

(ii)include property owners’ public liability and third party liability
insurance;

 

(iii)insure such other risks as a prudent company in the same business as the
Obligors would insure; and

 

(iv)in each case are in an amount, and in form, and with an insurance company or
underwriters, acceptable at all times to the Lenders and which at all times has
the Required Rating.

 

(b)If, at any time, an insurance company or underwriter in relation to the
Insurances ceases to have the Required Rating, the Borrower shall:

 

(i)promptly notify the Mezzanine Agent; and

 

(ii)within 14 days of request by the Mezzanine Agent, effect and maintain with
an insurance company or underwriter which has the Required Rating insurance in
accordance with this Clause 22.9. The Borrower will, or will procure that the
relevant Obligor will, promptly do all acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Mezzanine Security Agent may reasonably specify (and in such form as the
Mezzanine Security Agent may reasonably require to ensure that such insurance is
subject to Security in favour of the Mezzanine Security Agent for the benefit of
the Mezzanine Secured Parties).

 

(c)The Borrower must procure that, simultaneously with a transfer of the
Security from the Senior Lender to the Mezzanine Agent pursuant to the
Intercreditor Agreement, the Mezzanine Security Agent (as agent and trustee for
the Mezzanine Secured Parties) is named as co-insured under each of the
Insurances (other than public liability and third party liability insurances)
but without liability on the part of the Mezzanine Security Agent or any other
Finance Party for any premium in relation to those Insurances.

 

(d)The Borrower must procure that the Insurances comply with the following
requirements:

 

(i)each of the Insurances must contain:

 

(A)a non-invalidation and non-vitiation clause under which the Insurances will
not be vitiated or avoided as against any insured party as a result of any
circumstances beyond the control of that insured party or any misrepresentation,
non-disclosure, or breach of any policy term or condition, on the part of any
insured party or any agent of any insured party;

 

(B)a waiver of the rights of subrogation of the insurer as against each Obligor,
the Finance Parties and the tenants of the Property; and

 

(C)a loss payee clause in such terms as the Senior Lender may reasonably require
in respect of insurance claim payments otherwise payable to any Obligor;

 

 69 

 

  

(ii)the insurers must give at least 30 days’ notice to the Senior Lender if any
insurer proposes to repudiate, rescind or cancel any Insurance, to treat it as
avoided in whole or in part, to treat it as expired due to non-payment of
premium or otherwise decline any valid claim under it by or on behalf of any
insured party and must give the opportunity to rectify any such non-payment of
premium within the notice period; and

 

(iii)the relevant Obligor must be free to assign all amounts payable to it under
each of its Insurances and all its rights in connection with those amounts in
favour of the Senior Lender.

 

(e)The Borrower must use all reasonable endeavours to ensure that the Mezzanine
Agent receives copies of the Insurances, receipts for the payment of premiums
for insurance and any information in connection with the Insurances and claims
under them which the Mezzanine Agent may reasonably require.

 

(f)The Borrower must promptly notify the Mezzanine Agent of:

 

(i)the proposed terms of any future renewal of any of the Insurances;

 

(ii)any amendment, supplement, extension, termination, avoidance or cancellation
of any of the Insurances made or, to its knowledge, threatened or pending;

 



(iii)any claim, any potential claim, and any actual or threatened refusal of any
claim, under any of the Insurances, in each case for an amount in excess of EUR
10,000; and

 

(iv)any event or circumstance which has led or may lead to a breach by any
Obligor of any term of this Clause.



 

(g)Each Obligor must:

 

(i)comply with the terms of the Insurances;

 

(ii)not do or permit anything to be done which may make void or voidable any of
the Insurances; and

 

(iii)comply with all reasonable risk improvement requirements of its insurers.

 

(h)The Borrower must ensure that:

 

(i)each premium for the Insurances is paid promptly and in any event prior to
the commencement of the period of insurance for which that premium is payable;
and

 

(ii)all other things necessary are done so as to keep each of the Insurances in
force.

 

(i)If an Obligor fails to comply with any term of this Clause 22.9, the
Mezzanine Agent may, at the expense of the Obligors, effect any insurance and
generally do such things and take such other action as the Mezzanine Agent may
reasonably consider necessary or desirable to prevent or remedy any breach of
this Clause 22.9.

 

(j)

 

(i)Except as provided below, the proceeds of any Insurances must be paid into
the Rent Account for application in accordance with clause 13.3 (Order of
payments) of the Intercreditor Agreement.

 

 70 

 

 

 

(ii)To the extent required by the basis of settlement under any Insurances or
under any Lease Document, each Obligor must apply moneys received under any
Insurances in respect of the Property towards replacing, restoring or
reinstating the Property, unless and until such amounts are requested to be
applied in prepayment of the Senior Loan in which case the Borrower shall ensure
such application and thereafter prepay the Loan in the amount any excess.

 

(iii)The proceeds of any loss of rent insurance will be treated as rental income
and applied in accordance with clause 13.3 (Order of payments) of the
Intercreditor Agreement as if it were rental income received over the period of
the loss of rent.

 

(iv)Moneys received under liability policies held by an Obligor, which are
required by that Obligor to satisfy established liabilities of the Obligor to
third parties, must be used to satisfy these liabilities.

 

22.10Environmental matters

 

(a)Each Obligor must:

 

(i)comply with all Environmental Law;

 

(ii)obtain, maintain and ensure compliance with all requisite Environmental
Permits applicable to it or to the Property; and

 

(iii)implement appropriate procedures in line with good estate management and,
in accordance with the MP Property Management Agreement, monitor compliance with
and to prevent liability under any Environmental Law applicable to it or the
Property,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect or result in any liability for a Mezzanine Secured Party.

 

(b)The Borrower must indemnify each Mezzanine Secured Party against any loss or
liability which:

 

(i)that Mezzanine Secured Party incurs as a result of any actual or alleged
breach of any Environmental Law by any Obligor, the Existing Occupational Tenant
or a Property Manager; and

 

(ii)would not have arisen if a Finance Party had not entered into a Finance
Document,

 

unless it is caused by that Mezzanine Secured Party’s gross negligence or wilful
misconduct.

 

23.EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save for Clause 23.19 (Acceleration)).

 

23.1Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document or Hedging Agreement at the place at and in the currency in which it is
expressed to be payable unless:

 

(a)its failure to pay is caused by an administrative or technical error; or

 

(b)payment is made within three Business Days of its due date.

 

23.2Financial covenants

 

Any requirement of Clause 20 (Financial covenants) is not satisfied.

 

 71 

 

 

23.3Other obligations

 

(a)An Obligor does not comply with any term of Clause 21.3 (Negative pledge),
Clause 21.4 (Disposals), Clause 21.5 (Financial Indebtedness), Clause 21.6
(Lending and guarantees), Clause 21.7 (Merger), Clause 21.8 (Change of
business), Clause 21.13 (Shares, dividends and share redemption), Clause 21.14
(Restricted payments), Clause 21.17 (Ownership), Clause 21.18 (Acquisition
Closing Date), Clause 22.2 (Occupational Leases) and Clause 22.9 (Insurances).

 

(b)Topco does not comply with its obligations under clause 3.1 (Security),
clause 3.2 (Disposals) and clause 3.3 (Centre of main interests and
establishments) of the share pledge referred to in paragraph 2(b) of Schedule 9
(Security Documents).

 

(c)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 23.1 (Non-payment), Clause 23.2 (Financial
covenants) and paragraph (a) above).

 

(d)No Event of Default under paragraph (c) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
earlier of (i) the Mezzanine Agent giving notice to the Borrower and (ii) any
Obligor becoming aware of the failure to comply.

 

23.4Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents, or any other document delivered by or on behalf of any
Obligor under or in connection with any Finance Document or is or proves to have
been incorrect in any material respect or misleading in any material respect
when made or deemed to be made, unless the circumstances giving rise to the
misrepresentation or breach of warranty:

 

(a)are capable of remedy; and

 

(b)are remedied within 20 Business Days of the earlier of the Mezzanine Agent
giving notice of the misrepresentation or breach of warranty to the Borrower and
any Obligor becoming aware of the misrepresentation or breach of warranty.

 

23.5Cross default

 

(a)Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 

(b)Any Financial Indebtedness of any Obligor is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c)Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 

(d)Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(e)An Event of Default is continuing under the Senior Facility Agreement.

 

23.6Insolvency

 

(a)An Obligor or Topco:

 

 72 

 

 

(i)is unable or admits inability to pay its debts as they fall due;

 

(ii)is deemed to, or is declared to, be unable to pay its debts under applicable
law;

 

(iii)suspends or threatens to suspend making payments on any of its debts; or

 

(iv)by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

(b)The value of the assets of any Obligor or Topco is less than its liabilities
(taking into account contingent and prospective liabilities but excluding any
Mezzanine Only Subordinated Debt or obligation pursuant to Clause 17 (Guarantee
and indemnity).

 

(c)A moratorium is declared in respect of any indebtedness of any Obligor or
Topco and, if a moratorium does occur, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

23.7Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other formal procedure or step is
taken in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor or Topco;

 

(ii)a composition, compromise, assignment or arrangement with any creditor of
any Obligor (other than in relation to discussions with the Finance Parties in
relation to the Finance Documents and the Senior Finance Parties);

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or Topco or any of its assets; or

 

(iv)enforcement of any Security over any assets of any Obligor or, in respect of
Topco, the shares in Midco secured by the share pledge referred to in paragraph
2(b) of Schedule 9 (Security Documents),

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) above shall not apply to any winding-up petition or to any
analogous procedure or step in any jurisdiction which is frivolous or vexatious
and is discharged, stayed or dismissed within 20 days of commencement.

 

23.8Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of an Obligor
or Topco and is not discharged within 20 Business Days.

 

23.9Cessation of business

 

An Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as a result of any
disposal allowed under this Agreement.

 

 73 

 

 

23.10Unlawfulness and invalidity

 

(a)It is or becomes unlawful for an Obligor to perform any of its obligations
under the Transaction Documents or any Transaction Security created or expressed
to be created or evidenced by the Transaction Security Documents ceases to be
effective or any subordination created under a Mezzanine Only Subordination
Agreement is or becomes unlawful.

 

(b)Any obligation or obligations of any Obligor under any Transaction Document
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Mezzanine Secured Parties under the
Transaction Documents.

 

(c)Any Transaction Document ceases to be in full force and effect or any
Transaction Security or any subordination created under a Mezzanine Only
Subordination Agreement ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Mezzanine Secured Party)
to be ineffective.

 

23.11Security and guarantees

 

Any Transaction Security Document or any guarantee in or any subordination under
any Finance Document or Senior Finance Document is not in full force and effect
(or cease to be legally valid and binding) or any Transaction Security Document
does not create in favour of the Mezzanine Security Agent for the benefit of the
Mezzanine Secured Parties the Security which it is expressed to create fully
perfected and with the ranking and priority it is expressed to have.

 

23.12Mezzanine Only Subordination Agreement

 

(a)Any party (other than a Finance Party or Senior Finance Party, as applicable)
fails to comply with its obligations under a Mezzanine Only Subordination
Agreement and/or the Intercreditor Agreement.

 

(b)Any subrogation created under a Mezzanine Only Subordination Agreement or
Intercreditor Agreement is or becomes unlawful.

 

23.13Repudiation and rescission of agreements

 

An Obligor or Topco or the seller of the Property (pursuant to the Acquisition
Agreement), rescinds or purports to rescind or repudiates or purports to
repudiate a Transaction Document or any of the Transaction Security or evidences
an intention to rescind or repudiate a Transaction Document or any Transaction
Security.

 

23.14Compulsory purchase

 

(a)Any part of any Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of the
Property; and

 

(b)In the opinion of the Majority Lenders, taking into account the amount and
timing of any compensation payable, the compulsory purchase has or will have a
Material Adverse Effect.

 

23.15Major damage and material breaches of the Existing Occupational Lease

 

(a)

 

(i)Any part of the Property is destroyed or damaged; and

 

 74 

 

 

 

(ii)in the opinion of the Majority Lenders (acting reasonably), taking into
account the amount and timing of receipt of the proceeds of insurance effected
in accordance with the terms of this Agreement, the destruction or damage has or
will have a Material Adverse Effect.

 

(b)The Existing Occupational Tenant is in breach or fails to comply with it its
obligations pursuant to the Existing Occupational Lease which has or is likely
to have a Material Adverse Effect and if such failure or breach is capable of
remedy, is not remedied to the satisfaction of the Mezzanine Agent acting
reasonably within the earlier of (i) the Mezzanine Agent giving notice to the
Borrower and (ii) any Obligor becoming aware of the failure to comply or breach.

 

(c)Any of the events or circumstances described in Clause 23.6 (Insolvency) or
Clause 23.7 (Insolvency proceedings) occur in respect of the Existing
Occupational Tenant.

 

23.16Ownership of the Obligors

 

(a)Midco is not or ceases to be a legally and beneficially wholly owned
Subsidiary of Topco.

 

(b)The Borrower is not or ceases to be a legally and beneficially wholly owned
Subsidiary of Midco.

 

(c)The Senior Borrower is not or ceases to be a legally and beneficially wholly
owned Subsidiary of the Borrower, other than pursuant to the Permitted Merger.

 

23.17Material adverse change

 

Any event or circumstance occurs which, in the opinion of the Majority Lenders,
has or is reasonably likely to have a Material Adverse Effect.

 

23.18Accession of Senior Borrower as Guarantor

 

The Senior Borrower does not accede to this Agreement as a Guarantor in
accordance with Clause 25.2 (Guarantors) on the Acquisition Closing Date.

 

23.19Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing, the Mezzanine Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:

 

(a)cancel the Total Commitments, whereupon they shall immediately be cancelled;

 

(b)declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

 

(c)declare that all or part of the Loan be payable on demand, whereupon they
shall immediately become payable on demand by the Mezzanine Agent on the
instructions of the Majority Lenders;

 

(d)exercise or direct the Mezzanine Security Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents; and

 

(e)declare or make demand on the guarantee and indemnity obligations of a
Guarantor pursuant to its guarantee provided in Clause 17 (Guarantee and
indemnity) in respect of all or part of the Loan together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents,
whereupon they shall become immediately due and payable.

 

 75 

 

 

SECTION 10

 

CHANGES TO PARTIES

 

24.CHANGES TO THE LENDERS

 

24.1Assignments and transfers by the Lenders

 

Subject to this Clause 24, a Lender (the “Existing Lender”) may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

to any other person other than an individual (the “New Lender”).

 

24.2Conditions of assignment or transfer

 

(a)Neither the consent of the Borrower nor any other Obligor is required for an
assignment or transfer by an Existing Lender.

 

(b)An assignment will only be effective on:

 

(i)receipt by the Mezzanine Agent (whether in the Assignment Agreement or
otherwise) of written confirmation from the New Lender (in form and substance
satisfactory to the Mezzanine Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

 

(ii)performance by the Mezzanine Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the Mezzanine Agent
shall promptly notify to the Existing Lender and the New Lender.

 

(c)A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 24.5 (Procedure for transfer)
is complied with.

 

(d)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 11 (Tax
gross-up and indemnities) or Clause 12 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph (d)
shall not apply in relation to Clause 11.2 (Tax gross-up), to a Treaty Lender
that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii)(B) of Clause
11.2 (Tax gross-up) if the Obligor making the payment has not made a Borrower
DTTP Filing in respect of that Treaty Lender.

 

 76 

 

 

 

(e)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Mezzanine Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

24.3Assignment or transfer fee

 

Each New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Mezzanine Agent (for its own account) a fee of EUR 2,000.

 

24.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of any Obligor;

 

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 24; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

24.5Procedure for transfer

 

(a)Each Party hereby expressly accepts and confirms, for the purposes of
articles 1278 and 1281 of the Luxembourg Civil Code, that notwithstanding any
assignment, transfer and/or novation permitted under, and made in accordance
with the provisions of this Agreement, the Finance Documents to which such Party
is a party and the guarantee given under this Agreement shall be preserved for
the benefit of any assignee.

 

 77 

 

 

(b)Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Mezzanine Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Mezzanine Agent
shall, subject to paragraph (c) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

 

(c)The Mezzanine Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

(d)Subject to Clause 24.9 (Pro rata interest settlement), on the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)the Mezzanine Agent, the Arranger, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Mezzanine Agent, the Arranger and the Existing
Lender shall each be released from further obligations to each other under the
Finance Documents; and

 

(iv)the New Lender shall become a Party as a “Lender”.

 

24.6Procedure for assignment

 

(a)Each Party hereby expressly accepts and confirms, for the purposes of
articles 1278 and 1281 of the Luxembourg Civil Code, that notwithstanding any
assignment, transfer and/or novation permitted under, and made in accordance
with the provisions of this Agreement, the Finance Documents to which such Party
is a party and the guarantee given under this Agreement shall be preserved for
the benefit of any assignee.

 

 78 

 

 

(b)Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Mezzanine Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Mezzanine Agent shall, subject to paragraph (c) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

(c)The Mezzanine Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

 

(d)Subject to Clause 24.9 (Pro rata interest settlement), on the Transfer Date:

 

(i)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

(ii)the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

 

(iii)the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

(e)Lenders may utilise procedures other than those set out in this Clause 24.6
to assign their rights under the Finance Documents (but not without the consent
of the relevant Obligor or unless in accordance with Clause 24.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders or the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 24.2
(Conditions of assignment or transfer).

 

24.7Copy of Transfer Certificate or Assignment Agreement to Borrower

 

The Mezzanine Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement. The sending of a
copy of such Transfer Certificate shall be deemed in relation to the Finance
Documents sufficient to fulfil the notification requirement of article 1690 of
the Luxembourg Civil Code (to the extent applicable).

 

24.8Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 24, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

 79 

 

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

24.9Pro rata interest settlement

 

(a)If the Mezzanine Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders,
then (in respect of any transfer pursuant to Clause 24.5 (Procedure for
transfer) or any assignment pursuant to Clause 24.6 (Procedure for assignment)
the Transfer Date of which, in each case, is after the date of such notification
and is not on the last day of an Interest Period):

 

(i)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which fall at six Monthly intervals after the first day of that Interest
Period); and

 

(ii)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts, so that, for the avoidance of doubt:

 

(A)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

 

(B)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 24.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

(b)In this Clause 24, references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

25.CHANGES TO THE OBLIGORS

 

25.1Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2Guarantors

 

(a)The Borrower shall ensure that, on the Acquisition Closing Date:

 

 80 

 

 

(i)the Senior Borrower delivers to the Mezzanine Agent a duly completed and
executed Accession Letter; and

 

(ii)the Lenders have confirmed to the Mezzanine Agent that they have received
all of the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent) in relation to the proposed Additional Guarantors, each
in form and substance satisfactory to the Lenders.

 

(b)The Mezzanine Agent shall notify the Borrower and the Lenders promptly upon
receiving confirmation from the Lenders that they have received (in form and
substance satisfactory to them) all the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent).

 

25.3Repetition of representations

 

Delivery of an Accession Letter constitutes confirmation by the Guarantors that
each of the representations and warranties set out in Clause 18
(Representations) are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.

 

 81 

 

 

SECTION 11

 

THE FINANCE PARTIES

 

26.ROLE OF THE MEZZANINE AGENT, THE MEZZANINE SECURITY AGENT AND THE ARRANGER

 

26.1The Mezzanine Agent and the Mezzanine Security Agent

 

(a)Each of the Arranger and the Lenders appoints the Mezzanine Agent to act as
its agent under and in connection with the Finance Documents.

 

(b)Each Mezzanine Secured Party appoints the Mezzanine Security Agent to act as
Mezzanine Security Agent under and in connection with the Finance Documents.

 

(c)The Mezzanine Security Agent declares that it holds the Mezzanine Only
Security Documents on trust for the Mezzanine Secured Parties on the terms
contained in this Agreement.

 

(d)Each of the Mezzanine Secured Parties authorises the Mezzanine Agent and the
Mezzanine Security Agent to:

 

(i)perform the duties, obligations and responsibilities, and to exercise the
rights, powers, authorities and discretions specifically given to the Mezzanine
Agent and the Mezzanine Security Agent (as applicable) under or in connection
with the Finance Documents together with any other incidental rights, powers,
authorities and discretions; and

 

(ii)enter into and deliver each Finance Document expressed to be entered into by
the Mezzanine Agent or Mezzanine Security Agent (as applicable).

 

(e)Nothing in this Clause 26.1 shall imply that the Mezzanine Agent or Mezzanine
Security Agent (as applicable) is required to exercise any of its rights,
powers, authorities, or discretions specifically conferred on it under the
Finance Documents in the absence of the instructions from the Majority Lenders
or all Lenders (where all Lender consent is required under the Finance
Documents). The Mezzanine Agent or Mezzanine Security Agent (as applicable) is
only obliged to act on any instructions or directions so received to the extent
that it, acting reasonably, consider these instructions or directions to be
incidental to the exercise of the express rights and powers given to it under
the Finance Documents.

 

(f)If there is any conflict between the provisions of this Clause 26 and the
provisions of any other Finance Documents, the provisions of this Clause will
prevail.

 

(g)Paragraphs (e) and (f) above apply with respect to the relationship between
the Finance Parties only and shall not be construed in a manner detrimental to
any Obligor.

 

26.2Enforcement through Mezzanine Security Agent only

 

The Mezzanine Secured Parties shall not have any independent power to enforce,
or have recourse to, any of the Transaction Security Documents or to exercise
any right, power, authority or discretion arising under the Transaction Security
Documents except through the Mezzanine Security Agent.

 

26.3Instructions

 

(a)Each of the Mezzanine Agent and the Mezzanine Security Agent shall:

 

 82 

 

 

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Mezzanine Agent or Mezzanine Security Agent (as applicable) in accordance
with any instructions given to it by:

 

(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

(B)in all other cases, the Majority Lenders; and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above (or, if this Agreement stipulates the
matter is a decision for any other Finance Party or group of Finance Parties,
from that Finance Party or group of Finance Parties).

 

(b)Each of the Mezzanine Agent and the Mezzanine Security Agent shall be
entitled to request instructions, or clarification of any instruction, from the
Majority Lenders (or, if the relevant Finance Document stipulates the matter is
a decision for any other Finance Party or group of Finance Parties, from that
Finance Party or group of Finance Parties) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Mezzanine Agent or Mezzanine Security Agent (as applicable)
may refrain from acting unless and until it receives any such instructions or
clarification that it has requested and shall incur no liability whatsoever as a
result of so refraining from acting where it has not received such instructions
or clarification requested by it.

 

(c)Save in the case of decisions stipulated to be a matter for any other Finance
Party or group of Finance Parties under the relevant Finance Document and unless
a contrary indication appears in a Finance Document, any instructions given to
the Mezzanine Agent or Mezzanine Security Agent (as applicable) by the Majority
Lenders shall override any conflicting instructions given by any other Parties
and will be binding on all Finance Parties.

 

(d)Paragraph (a) above shall not apply:

 

(i)where a contrary indication appears in a Finance Document;

 

(ii)where a Finance Document requires the Mezzanine Agent or the Mezzanine
Security Agent to act in a specified manner or to take a specified action;

 

(iii)in respect of any provision which protects the Mezzanine Agent’s or
Mezzanine Security Agent’s own position in its personal capacity as opposed to
its role of Mezzanine Agent or Mezzanine Security Agent for the relevant Finance
Parties or Mezzanine Secured Parties (as applicable), including, without
limitation, Clause 26.6 (No fiduciary duties) to Clause 26.11 (Exclusion of
liability), Clause 26.14 (Confidentiality) to Clause 26.21 (Custodians and
nominees) and Clause 26.24 (Acceptance of title) to Clause 26.27 (Disapplication
of Trustee Acts);

 

(iv)in respect of the exercise of the Mezzanine Security Agent’s discretion to
exercise a right, power or authority under any of:

 

(A)Clause 27.1 (Order of application);

 

 83 

 

 

(B)Clause 27.2 (Prospective liabilities); and

 

(C)Clause 27.5 (Permitted deductions).

 

(e)If giving effect to instructions given by the Majority Lenders would (in the
Mezzanine Agent’s or (as applicable) the Mezzanine Security Agent’s opinion)
have an effect equivalent to an amendment or waiver referred to in Clause 36
(Amendments and waivers), the Mezzanine Agent or (as applicable) Mezzanine
Security Agent shall not act in accordance with those instructions unless
consent to it so acting is obtained from each Party (other than the Mezzanine
Agent or Mezzanine Security Agent) whose consent would have been required in
respect of that amendment or waiver.

 

(f)In exercising any discretion to exercise a right, power or authority under
the Finance Documents where either:

 

(i)it has not received any instructions as to the exercise of that discretion;
or

 

(ii)the exercise of that discretion is subject to paragraph (d)(iv) above,

 

the Mezzanine Agent or Mezzanine Security Agent shall do so having regard to the
interests of (in the case of the Mezzanine Agent) all the Finance Parties and
(in the case of the Mezzanine Security Agent) all the Mezzanine Secured Parties.

 

(g)The Mezzanine Agent or the Mezzanine Security Agent (as applicable) may
refrain from acting in accordance with any instructions of any Finance Party or
group of Finance Parties until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability (together with any applicable VAT)
which it may incur in complying with those instructions.

 

(h)Without prejudice to the remainder of this Clause 26.3, in the absence of
instructions, each of the Mezzanine Agent and the Mezzanine Security Agent may
act (or refrain from acting) as it considers to be in the best interest of (in
the case of the Mezzanine Agent) the Finance Parties and (in the case of the
Mezzanine Security Agent) the Mezzanine Secured Parties.

 

(i)Neither the Mezzanine Agent nor the Mezzanine Security Agent is authorised to
act on behalf of a Mezzanine Secured Party (without first obtaining that
Mezzanine Secured Party’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (i) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

26.4Duties of the Mezzanine Agent and Mezzanine Security Agent

 

(a)The duties of the Mezzanine Agent and the Mezzanine Security Agent under the
Finance Documents are solely mechanical and administrative in nature.

 

(b)Subject to paragraph (c) below, each of the Mezzanine Agent and the Mezzanine
Security Agent shall as soon as reasonably practicable forward to a Party the
original or a copy of any document which is delivered to the Mezzanine Agent or
Mezzanine Security Agent (as applicable) for that Party by any other Party.

 

 84 

 

 

(c)Without prejudice to Clause 24.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (b) above shall not apply to any Transfer
Certificate or any Assignment Agreement.

 

(d)Neither the Mezzanine Agent nor the Mezzanine Security Agent is obliged to
review or check the adequacy, accuracy or completeness of any document it
forwards to another Party.

 

(e)If the Mezzanine Agent or the Mezzanine Security Agent receives notice from a
Party referring to any Finance Document, describing a Default and stating that
the circumstance described is a Default, it shall as soon as reasonably
practicable notify the other Finance Parties.

 

(f)If the Mezzanine Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Mezzanine Agent, the Arranger or the Mezzanine Security Agent) under this
Agreement, it shall as soon as reasonably practicable notify the other Finance
Parties.

 

(g)The Mezzanine Agent shall provide to the Borrower, within five Business Days
of a request by the Borrower (but no more frequently than once per calendar
month), a list (which may be in electronic form) setting out the names of the
Lenders as at the date of that request, their respective Commitments, the
address and fax number (and the department or officer, if any, for whose
attention any communication is to be made) of each Lender for any communication
to be made or document to be delivered under or in connection with the Finance
Documents, the electronic mail address and/or any other information required to
enable the sending and receipt of information by electronic mail or other
electronic means to and by each Lender to whom any communication under or in
connection with the Finance Documents may be made by that means and the account
details of each Lender for any payment to be distributed by the Mezzanine Agent
to that Lender under the Finance Documents.

 

(h)Each of the Mezzanine Agent and the Mezzanine Security Agent shall have only
those duties, obligations and responsibilities expressly specified in the
Finance Documents to which it is expressed to be a party (and no others shall be
implied).

 

26.5Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.6No fiduciary duties

 

(a)Nothing in any Finance Document constitutes:

 

(i)the Mezzanine Agent or the Arranger as a trustee or fiduciary of any other
person; or

 

(ii)the Mezzanine Security Agent as an agent, trustee or fiduciary of any
Obligor.

 

(b)None of the Mezzanine Agent, the Mezzanine Security Agent or the Arranger
shall be bound to account to any other Finance Party or (in the case of the
Mezzanine Security Agent) any Mezzanine Secured Party for any sum or the profit
element of any sum received by it for its own account.

 

 85 

 

 

(c)Neither the Mezzanine Agent nor the Mezzanine Security Agent shall have any
obligations to any other Finance Parties under the Finance Documents other than
the obligations expressly provided for therein.

 

26.7Business with Obligors

 

The Mezzanine Agent, the Mezzanine Security Agent and the Arranger may, but
shall not be obliged to, accept deposits from, lend money to and generally
engage in any kind of banking or other business with any Obligor or Affiliate of
an Obligor.

 

26.8Rights and discretions

 

(a)Each of the Mezzanine Agent and the Mezzanine Security Agent may:

 

(i)rely on:

 

(A)any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised; and

 

(B)any statement made by a director, authorised signatory or employee of any
person regarding any matters which can be reasonably assumed to be within his
knowledge or within his power to verify;

 

(ii)assume that:

 

(A)any instructions received by it from the Majority Lenders, any Finance
Parties or any group of Finance Parties are duly given in accordance with the
terms of the Finance Documents; and

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked; and

 

(iii)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(iii)(A) above, may assume the truth and accuracy of that certificate.

 

(b)Each of the Mezzanine Agent and the Mezzanine Security Agent may assume
(unless it has received notice to the contrary in its capacity as agent or
security trustee for the Finance Parties or Mezzanine Secured Parties) that:

 

(i)no Default has occurred (unless, in the case of the Mezzanine Agent, it has
actual knowledge of a Default arising under Clause 23.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or any group
of Finance Parties has not been exercised;

 

(iii)any notice or request made by the Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors; and

 

 86 

 

 

(iv)any instructions received by it from the Majority Lenders, any Lender or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents and, unless it has received a notice of revocation, that those
instructions have not been revoked.

 

(c)Each of the Mezzanine Agent and the Mezzanine Security Agent may engage and
pay for the advice or services of any lawyers, accountants, tax advisers,
surveyors or other professional advisers or experts.

 

(d)Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, each of the Mezzanine Agent and the Mezzanine Security Agent may at any
time engage and pay for the services of any lawyers to act as independent
counsel to the Mezzanine Agent or Mezzanine Security Agent (as applicable), (and
so separate from any lawyers instructed by the Lenders) if the Mezzanine Agent
or Mezzanine Security Agent (as applicable), in its reasonable opinion, deems
this to be desirable.

 

(e)Each of the Mezzanine Agent and the Mezzanine Security Agent may rely on the
advice or services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Mezzanine Agent or by
the Mezzanine Security Agent or by any other Party) and shall not be liable for
any damages, costs or losses to any person, any diminution in value or any
liability whatsoever arising as a result of its so relying.

 

(f)Each of the Mezzanine Agent and the Mezzanine Security Agent may act in
relation to the Finance Documents and the Security Property through its
officers, employees and agents, and shall not:

 

(i)be liable for any error of judgement made by any such person; or

 

(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of, any such person,

 

unless such error or such loss was directly caused by the Mezzanine Agent’s or
the Mezzanine Security Agent’s (as applicable) gross negligence or wilful
misconduct.

 

(g)Unless a Finance Document expressly provides otherwise, each of the Mezzanine
Agent and the Mezzanine Security Agent may disclose to any other Party any
information it reasonably believes it has received as agent or Mezzanine
Security Agent under the Finance Documents.

 

(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Mezzanine Agent, the Mezzanine Security Agent or the Arranger is
obliged to do or omit to do anything if it would, or might, in its reasonable
opinion, constitute a breach of any law or regulation or a breach of a fiduciary
duty or duty of confidentiality.

 

(i)Notwithstanding any provision of any Finance Document to the contrary,
neither the Mezzanine Agent nor the Mezzanine Security Agent is obliged to
expend or risk its own funds or otherwise incur any financial liability in the
performance of its duties, obligations or responsibilities or the exercise of
any right, power, authority or discretion if it has grounds for believing the
repayment of such funds or adequate indemnity against, or security for, such
risk or liability is not reasonably assured to it.

 

 87 

 

 

26.9Responsibility for documentation

 

None of the Mezzanine Agent, the Mezzanine Security Agent or the Arranger is
responsible or liable for:

 

(a)(or under an obligation to verify) the adequacy, accuracy or completeness of
any information (whether oral or written) supplied by the Mezzanine Agent, the
Mezzanine Security Agent, the Arranger, an Obligor or any other person in or in
connection with any Finance Document or the Property Reports or the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; or

 

(b)(or under an obligation to verify) the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or the Security Property or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security Property; or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party or Mezzanine Secured Party is non-public information the use
of which may be regulated or prohibited by applicable law or regulation relating
to insider dealing or otherwise.

 

26.10No duty to monitor

 

Neither the Mezzanine Agent nor the Mezzanine Security Agent shall be bound to
enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 

26.11Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Mezzanine Agent, the Mezzanine Security Agent or any Receiver or Delegate), none
of the Mezzanine Agent, the Mezzanine Security Agent or any Receiver or Delegate
will be liable for:

 

(i)any damages, costs or losses to any person, any diminution in value or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

 

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Security
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Security Property;

 

(iii)any shortfall which arises on the enforcement or realisation of the
Security Property; or

 

 88 

 

 

(iv)without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

(A)any act, event or circumstance not reasonably within its control; or

 

(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

 

(b)No Party (other than the Mezzanine Agent, the Mezzanine Security Agent, a
Receiver or a Delegate (as applicable)) may take any proceedings against any
officer, employee or agent of the Mezzanine Agent, the Mezzanine Security Agent,
a Receiver or a Delegate, in respect of any claim it might have against the
Mezzanine Agent, the Mezzanine Security Agent, a Receiver or a Delegate, or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Security Property, and any officer,
employee or agent of the Mezzanine Agent, the Mezzanine Security Agent, a
Receiver or a Delegate may rely on this Clause 26.11, subject to Clause 1.4
(Third party rights) and the provisions of the Third Parties Act.

 

(c)Neither the Mezzanine Agent nor the Mezzanine Security Agent will be liable
for any delay (or any related consequences) in crediting an account with an
amount required under the Finance Documents to be paid by the Mezzanine Agent or
the Mezzanine Security Agent (as applicable) if the Mezzanine Agent or Mezzanine
Security Agent (as applicable) has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Mezzanine Agent or the
Mezzanine Security Agent (as applicable) for that purpose.

 

(d)Nothing in this Agreement shall oblige the Mezzanine Agent, the Mezzanine
Security Agent or the Arranger to carry out:

 

(i)any “know your customer” or other checks in relation to any person; or

 

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Finance Party,

 

on behalf of any Lender, and each Lender confirms to the Mezzanine Agent, the
Mezzanine Security Agent and the Arranger that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Mezzanine Agent, the Mezzanine
Security Agent or the Arranger.

 

 89 

 

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the liability of the Mezzanine Agent, the Mezzanine Security Agent, any
Receiver or Delegate, any liability of the Mezzanine Agent, the Mezzanine
Security Agent, any Receiver or Delegate arising under or in connection with any
Finance Document or the Security Property shall be limited to the amount of
actual loss which has been finally judicially determined to have been suffered
(as determined by reference to the date of default of the Mezzanine Agent, the
Mezzanine Security Agent, Receiver or Delegate or, if later, the date on which
the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Mezzanine Agent, the Mezzanine
Security Agent, any Receiver or Delegate at any time which increase the amount
of that loss. In no event shall the Mezzanine Agent, the Mezzanine Security
Agent, any Receiver or Delegate be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Mezzanine Agent,
the Mezzanine Security Agent, the Receiver or Delegate has been advised of the
possibility of such loss or damages.

 

26.12Lenders’ indemnity to the Mezzanine Agent and Mezzanine Security Agent

 

(a)Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Mezzanine Agent, the
Mezzanine Security Agent and every Receiver and every Delegate, within three
Business Days of demand, against any cost, loss or liability incurred by any of
them (otherwise than by reason of the Mezzanine Agent’s, Mezzanine Security
Agent’s Receiver’s or Delegate’s gross negligence or wilful misconduct),
notwithstanding the Mezzanine Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Mezzanine Agent) in acting as Mezzanine Agent, Mezzanine Security Agent,
Receiver or Delegate under the Transaction Documents including but not limited
to amounts which the Mezzanine Agent and Mezzanine Security Agent should receive
in the waterfall set out in Clause 13 (Order of payments on Interest Payment
Dates) of the Intercreditor Agreement but for the occurrence of a Payment Stop
Event (as defined in the Intercreditor Agreement) (unless the relevant Mezzanine
Agent, Mezzanine Security Agent, Receiver or Delegate has been reimbursed by an
Obligor pursuant to a Transaction Document).

 

(b)Subject to paragraph (c) below, the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Mezzanine Agent or
the Mezzanine Security Agent pursuant to paragraph (a) above.

 

(c)Paragraph (b) above shall not apply to the extent that the indemnity payment
in respect of which the Lender claims reimbursement relates to a liability of
the Mezzanine Agent or the Mezzanine Security Agent to an Obligor.

 

26.13Resignation of the Mezzanine Agent and the Mezzanine Security Agent

 

(a)Each of the Mezzanine Agent and the Mezzanine Security Agent may resign and
appoint one of its Affiliates acting through an office in the United Kingdom as
successor by giving notice to the other Finance Parties and the Borrower.

 

(b)Alternatively, the Mezzanine Agent or the Mezzanine Security Agent may resign
by giving 30 days’ notice to the other Finance Parties and the Borrower, in
which case the Majority Lenders (after consultation with the other Finance
Parties and the Borrower) may appoint a successor Mezzanine Agent or Mezzanine
Security Agent (as applicable).

 

 90 

 

 

(c)If the Majority Lenders have not appointed a successor Mezzanine Agent or
Mezzanine Security Agent in accordance with paragraph (b) above within 20 days
after notice of resignation being given, the retiring Mezzanine Agent or
Mezzanine Security Agent (as applicable) (after consultation with the other
Finance Parties and the Borrower) may appoint a successor Mezzanine Agent or
Mezzanine Security Agent (as applicable) (acting through an office in the United
Kingdom).

 

(d)If the Mezzanine Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent, and the
Mezzanine Agent is entitled to appoint a successor Mezzanine Agent under
paragraph (c) above, the Mezzanine Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor Mezzanine Agent to become a party to this Agreement as Mezzanine
Agent) agree with the proposed successor Mezzanine Agent amendments to this
Clause 26 and any other term of this Agreement dealing with the rights or
obligations of the Mezzanine Agent consistent with then current market practice
for the appointment and protection of corporate trustees, together with any
reasonable amendments to the agency fee payable under this Agreement which are
consistent with the successor Mezzanine Agent’s normal fee rates, and those
amendments will bind the Parties.

 

(e)The retiring Mezzanine Agent or Mezzanine Security Agent (as applicable)
shall make available to the successor Mezzanine Agent or Mezzanine Security
Agent (as applicable) such documents and records and provide such assistance as
the successor Mezzanine Agent or Mezzanine Security Agent may reasonably request
for the purposes of performing its functions as Mezzanine Agent or Mezzanine
Security Agent (as applicable) under the Finance Documents. The Borrower shall,
within three Business Days of demand, reimburse the retiring Mezzanine Agent or
Mezzanine Security Agent (as applicable) for the amount of all costs and
expenses (including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.

 

(f)The resignation notice of the Mezzanine Agent or Mezzanine Security Agent (as
applicable) shall only take effect upon:

 

(i)the appointment of a successor; and

 

(ii)(in the case of the Mezzanine Security Agent) the transfer of the relevant
Security Property to that successor.

 

(g)Upon the appointment of a successor, the retiring Mezzanine Agent or
Mezzanine Security Agent (as applicable) shall be discharged from any further
obligation in respect of the Finance Documents (other than its obligations under
paragraph (b) of Clause 26.25 (Winding up of trust) and paragraph (e) above) but
shall remain entitled to the benefit of Clause 13.3 (Indemnity to the Mezzanine
Agent), Clause 13.4 (Indemnity to the Mezzanine Security Agent) and this Clause
26 (and any fees for the account of the retiring Mezzanine Agent or Mezzanine
Security Agent (as applicable) shall cease to accrue from (and shall be payable
on) that date). Any successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

 91 

 

 

(h)After consultation with the Borrower, the Majority Lenders may, by giving 30
days’ notice to the Mezzanine Agent or Mezzanine Security Agent (as applicable),
require it to resign in accordance with paragraph (b) above. In this event, the
Mezzanine Agent or Mezzanine Security Agent (as applicable) shall resign in
accordance with paragraph (b) above and the cost referred to in paragraph (e)
above shall be for the account of the Borrower.

 

26.14Confidentiality

 

(a)In acting as agent or trustee for the Finance Parties or Mezzanine Secured
Parties, the Mezzanine Agent or Mezzanine Security Agent (as applicable) shall
be regarded as acting through its agency division, which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Mezzanine
Agent or Mezzanine Security Agent, it may be treated as confidential to that
division or department, and the Mezzanine Agent or Mezzanine Security Agent (as
applicable) shall not be deemed to have notice of it.

 

(c)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Mezzanine Agent nor the Mezzanine Security Agent is obliged to
disclose to any other person:

 

(i)any confidential information; or

 

(ii)any other information,

 

if the disclosure would, or might in its opinion, constitute a breach or any law
or regulation or a breach of a fiduciary duty binding upon it.

 

26.15Relationship with the other Finance Parties

 

(a)Subject to Clause 24.9 (Pro rata interest settlement), the Mezzanine Agent
may treat the person shown in its records as Lender at the opening of business
(in the place of the Mezzanine Agent’s principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Finance Party may by notice to the Mezzanine Agent appoint a person to
receive on its behalf all notices, communications, information and documents to
be made or dispatched to that Lender under the Finance Documents. Such notice
shall contain the address, fax number and (where communication by electronic
mail or other electronic means is permitted under Clause 32.5 (Electronic
communication)) electronic mail address and/or any other information required to
enable the transmission of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address (or such other information), department and officer by that Finance
Party for the purposes of Clause 32.2 (Addresses) and paragraph (a)(ii) of
Clause 32.5 (Electronic communication) and the Mezzanine Agent shall be entitled
to treat such person as the person entitled to receive all such notices,
communications, information and documents as though that person were that
Lender.

 

 92 

 

 

(c)Each Finance Party shall supply the Mezzanine Security Agent with any
information that the Mezzanine Security Agent may reasonably specify as being
necessary or desirable to enable the Mezzanine Security Agent to perform its
functions as Mezzanine Security Agent.

 

26.16Credit appraisal by the Finance Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document and each Finance
Party confirms to the Mezzanine Agent, the Mezzanine Security Agent and the
Arranger that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document, including, but not limited to:

 

(a)the financial condition, status and nature of each Obligor;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Security Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security Property;

 

(c)whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document, the Security Property, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Security Property;

 

(d)the adequacy, accuracy or completeness of the Property Reports and any other
information provided by the Mezzanine Agent, the Mezzanine Security Agent, any
Party or by any other person under or in connection with any Transaction
Document or the transactions contemplated by any Transaction Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of, the Security Assets, the priority of any of the Transaction Security or
the existence of any Security affecting the Security Assets.

 

26.17Deduction from amounts payable by the Mezzanine Agent or Mezzanine Security
Agent

 

If any Party owes an amount to the Mezzanine Agent or the Mezzanine Security
Agent (as applicable) under the Finance Documents, the Mezzanine Agent or the
Mezzanine Security Agent (as applicable) may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
the Mezzanine Agent or the Mezzanine Security Agent (as applicable) would
otherwise be obliged to make under the Finance Documents and apply the amount
deducted in or towards satisfaction of the amount owed. For the purposes of the
Finance Documents, that Party shall be regarded as having received any amount so
deducted.

 

 93 

 

 

26.18Reliance and engagement letters

 

Each Finance Party and Mezzanine Secured Party confirms that each of the
Arranger, the Mezzanine Agent and the Mezzanine Security Agent has authority to
accept on its behalf (and ratifies the acceptance on its behalf of any letters
or reports already accepted by the Arranger, the Mezzanine Agent or the
Mezzanine Security Agent) the terms of any reliance letter or engagement letters
relating to the Property Reports or any reports or letters provided by
accountants, auditors or providers of due diligence reports in connection with
the Finance Documents or the transactions contemplated in the Finance Documents
and to bind it in respect of those Property Reports, reports or letters and to
sign such letters on its behalf and further confirms that it accepts the terms
and qualifications set out in such letters.

 

26.19No responsibility to perfect Transaction Security

 

The Mezzanine Security Agent shall not be liable for any failure to:

 

(a)require the deposit with it of any deed or document certifying, representing
or constituting the title of any Obligor to any of the Security Assets;

 

(b)obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

(c)register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

(d)take, or to require any Obligor to take, any step to perfect its title to any
of the Security Assets or to render the Transaction Security effective or to
secure the creation of any ancillary Security under any law or regulation; or

 

(e)require any further assurance in relation to any Transaction Security
Document.

 

26.20Insurance by Mezzanine Security Agent

 

(a)The Mezzanine Security Agent shall not be obliged:

 

(i)to insure any of the Security Assets;

 

(ii)to require any other person to maintain any insurance; or

 

(iii)to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

 

and the Mezzanine Security Agent shall not be liable for any damages, costs or
losses to any person as a result of the lack of, or inadequacy of, any such
insurance.

 

(b)Where the Mezzanine Security Agent is named on any insurance policy as an
insured party, it shall not be liable for any damages, costs or losses to any
person as a result of its failure to notify the insurers of any material fact
relating to the risk assumed by such insurers or any other information of any
kind, unless the Majority Lenders request it to do so in writing and the
Mezzanine Security Agent fails to do so within 14 days after receipt of that
request.

 

 94 

 

 

26.21Custodians and nominees

 

The Mezzanine Security Agent may appoint and pay any person to act as a
custodian or nominee on any terms in relation to any asset of the trust as the
Mezzanine Security Agent may determine, including for the purpose of depositing
with a custodian this Agreement or any document relating to the trust created
under this Agreement, and the Mezzanine Security Agent shall not be responsible
for any loss, liability, expense, demand, cost, claim or proceedings incurred by
reason of the misconduct, omission or default on the part of any person
appointed by it under this Agreement or be bound to supervise the proceedings or
acts of any person.

 

26.22Delegation by the Mezzanine Security Agent

 

(a)Each of the Mezzanine Security Agent, any Receiver and any Delegate may, at
any time, delegate by power of attorney or otherwise to any person for any
period all or any right, power, authority or discretion vested in it in its
capacity as such.

 

(b)That delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions that the Mezzanine
Security Agent, that Receiver or that Delegate (as the case may be) may, in its
discretion, think fit in the interests of the Mezzanine Secured Parties.

 

(c)No Mezzanine Security Agent, Receiver or Delegate shall be bound to
supervise, or be in any way responsible for any damages, costs or losses
incurred by reason of any misconduct, omission or default on the part of, any
such delegate or sub-delegate.

 

26.23 Additional Mezzanine Security Agents

 

(a)The Mezzanine Security Agent may at any time appoint (and subsequently
remove) any person to act as a separate trustee or as a co-trustee jointly with
it:

 

(i)if it considers that appointment to be in the interests of the Mezzanine
Secured Parties;

 

(ii)for the purposes of conforming to any legal requirement, restriction or
condition which the Mezzanine Security Agent deems to be relevant; or

 

(iii)for obtaining or enforcing any judgment in any jurisdiction,

 

and the Mezzanine Security Agent shall give prior notice to the Borrower and the
Mezzanine Secured Parties of that appointment.

 

(b)Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Mezzanine Security Agent under or
in connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

(c)The remuneration that the Mezzanine Security Agent may pay to that person,
and any costs and expenses (together with any applicable VAT) incurred by that
person in performing its functions pursuant to that appointment shall, for the
purposes of this Agreement, be treated as costs and expenses incurred by the
Mezzanine Security Agent.

 

 95 

 

 

26.24Acceptance of title

 

The Mezzanine Security Agent shall be entitled to accept without enquiry, and
shall not be obliged to investigate, any right and title that any Obligor may
have to any of the Security Assets and shall not be liable for, or bound to
require any Obligor to remedy, any defect in its right or title.

 

26.25Winding up of trust

 

If the Mezzanine Security Agent, with the approval of the Mezzanine Agent,
determines that:

 

(a)all of the Mezzanine Secured Liabilities and all other obligations secured by
the Transaction Security Documents have been fully and finally discharged; and

 

(b)no Mezzanine Secured Party is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Obligor pursuant to the Finance Documents,

 

then:

 

(i)the trusts set out in this Agreement shall be wound up and the Mezzanine
Security Agent shall release, without recourse or warranty, all of the
Transaction Security and the rights of the Mezzanine Security Agent under each
of the Transaction Security Documents; and

 

(ii)any Mezzanine Security Agent which has resigned pursuant to Clause 26.13
(Resignation of the Mezzanine Agent and the Mezzanine Security Agent) shall
release, without recourse or warranty, all of its rights under each Security
Document.

 

26.26Powers supplemental to Trustee Acts

 

The rights, powers, authorities and discretions given to the Mezzanine Security
Agent under or in connection with the Finance Documents shall be supplemental to
the Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may
be vested in the Mezzanine Security Agent by law or regulation or otherwise.

 

26.27Disapplication of Trustee Acts

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Mezzanine
Security Agent in relation to the trusts constituted by this Agreement. Where
there are any inconsistencies between the Trustee Act 1925 or the Trustee Act
2000 and the provisions of this Agreement, the provisions of this Agreement
shall, to the extent permitted by law and regulation, prevail and, in the case
of any inconsistency with the Trustee Act 2000, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act.

 

26.28No duty to collect payments

 

The Mezzanine Security Agent shall not have any duty:

 

(a)to ensure that any payment or other financial benefit in respect of any
assets, subject to Security under the Mezzanine Only Security Documents is duly
and punctually paid, received or collected; or

 

(b)to ensure the taking up of any (or any offer of any) stocks, shares, rights,
monies or other property accruing or offered at any time by way of interest,
dividend, redemption,bonus, rights, preference, option, warrant or otherwise in
respect of any of the Security Assets.

 

 96 

 

 

 

26.29Lenders

 

The Mezzanine Security Agent shall be entitled to assume that each Lender is a
Lender unless notified by the Mezzanine Agent to the contrary.

 

27.APPLICATION OF PROCEEDS

 

27.1Order of application

 

Subject to Clause 27.2 (Prospective liabilities), all amounts from time to time
received or recovered by the Mezzanine Security Agent pursuant to the terms of
any Finance Document or in connection with the realisation or enforcement of all
or any part of the Transaction Security (for the purposes of this Clause 27, the
“Recoveries”) shall be held by the Mezzanine Security Agent on trust to apply
them at any time as the Mezzanine Security Agent (in its discretion) sees fit,
to the extent permitted by applicable law (and subject to the provisions of this
Clause 27), in the following order:

 

(a)in discharging any sums owing to the Mezzanine Security Agent, any Receiver
or any Delegate;

 

(b)in payment of all costs and expenses incurred by the Mezzanine Agent or any
Mezzanine Secured Party in connection with any realisation or enforcement of the
Transaction Security taken in accordance with the terms of this Agreement; and

 

(c)in payment to the Mezzanine Agent for application in accordance with Clause
30.5 (Partial payments).

 

27.2Prospective liabilities

 

Following acceleration, the Mezzanine Security Agent may, in its discretion,
hold any amount of the Recoveries in an interest bearing suspense or impersonal
account(s) in the name of the Mezzanine Security Agent with such financial
institution (including itself) and for so long as the Mezzanine Security Agent
shall think fit (the interest being credited to the relevant account) for later
application under Clause 27.1 (Order of application) in respect of:

 

(a)any sum to the Mezzanine Security Agent, any Receiver or any Delegate; and

 

(b)any part of the Mezzanine Secured Liabilities,

 

that the Mezzanine Security Agent reasonably considers, in each case, might
become due or owing at any time in the future.

 

27.3Investment of proceeds

 

Prior to the application of the proceeds of the Recoveries in accordance with
Clause 27.1 (Order of application), the Mezzanine Security Agent may, in its
discretion, hold all or part of those proceeds in an interest bearing suspense
or impersonal account(s) in the name of the Mezzanine Security Agent with such
financial institution (including itself) and for so long as the Mezzanine
Security Agent shall think fit (the interest being credited to the relevant
account) pending the application from time to time of those moneys in the
Mezzanine Security Agent’s discretion in accordance with the provisions of this
Clause 27.3.

 

 97 

 

 

27.4Currency conversion

 

(a)For the purpose of, or pending the discharge of, any of the Mezzanine Secured
Liabilities, the Mezzanine Security Agent may convert any moneys received or
recovered by the Mezzanine Security Agent from one currency to another, at a
market rate of exchange.

 

(b)The obligations of any Obligor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

27.5Permitted deductions

 

The Mezzanine Security Agent shall be entitled, in its discretion:

 

(a)to set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of taxes or otherwise) which it is
or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

 

(b)to pay all Taxes which may be assessed against it in respect of any of the
Security Assets, or as a consequence of performing its duties, or by virtue of
its capacity as Mezzanine Security Agent under any of the Finance Documents or
otherwise (other than in connection with its remuneration for performing its
duties under this Agreement).

 

27.6Good discharge

 

(a)Any payment to be made in respect of the Mezzanine Secured Liabilities by the
Mezzanine Security Agent may be made to the Mezzanine Agent on behalf of the
Finance Parties and any payment made in that way shall be a good discharge, to
the extent of that payment, by the Mezzanine Security Agent.

 

(b)The Mezzanine Security Agent is under no obligation to make the payments to
the Mezzanine Agent under paragraph (a) above in the same currency as that in
which the obligations and liabilities owing to the relevant Finance Party are
denominated.

 

28.CONDUCT OF BUSINESS BY THE MEZZANINE SECURED PARTIES

 

No provision of this Agreement will:

 

(a)interfere with the right of any Mezzanine Secured Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)oblige any Mezzanine Secured Party to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim; or

 

(c)oblige any Mezzanine Secured Party to disclose any information relating to
its affairs (tax or otherwise) or any computations in respect of Tax.

 

29.SHARING AMONG THE FINANCE PARTIES

 

29.1Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
mechanics) (a “Recovered Amount”), and applies that amount to a payment due
under the Finance Documents, then:

 

 98 

 

 

(a)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Mezzanine Agent;

 

(b)the Mezzanine Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Mezzanine Agent and distributed
in accordance with Clause 30 (Payment mechanics), without taking account of any
Tax which would be imposed on the Mezzanine Agent in relation to the receipt,
recovery or distribution; and

 

(c)the Recovering Finance Party shall, within three Business Days of demand by
the Mezzanine Agent, pay to the Mezzanine Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Mezzanine
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 30.5 (Partial payments).

 

29.2Redistribution of payments

 

The Mezzanine Agent shall treat the Sharing Payment as if it had been paid by
the relevant Obligor and distribute it between the Finance Parties (other than
the Recovering Finance Party) (the “Sharing Finance Parties”) in accordance with
Clause 30.5 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.

 

29.3Recovering Finance Party’s rights

 

On a distribution by the Mezzanine Agent under Clause 29.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

 

29.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Mezzanine Agent, pay to
the Mezzanine Agent for the account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the “Redistributed Amount”); and

 

(b)as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

29.5Exceptions

 

(a)This Clause 29 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause 29, have a
valid and enforceable claim against the relevant Obligor.

 

 99 

 

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

 100 

 

 

SECTION 12

 

ADMINISTRATION

 

30.PAYMENT MECHANICS

 

30.1Payments to the Mezzanine Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Mezzanine Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Mezzanine Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the
Mezzanine Agent) and with such bank as the Mezzanine Agent, in each case,
specifies.

 

30.2Distributions by the Mezzanine Agent

 

Each payment received by the Mezzanine Agent under the Finance Documents for
another Party shall, subject to Clause 30.3 (Distributions to an Obligor) and
Clause 30.4 (Clawback and pre-funding), be made available by the Mezzanine Agent
as soon as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office) to such account as that Party may notify to the Mezzanine Agent
by not less than five Business Days’ notice with a bank specified by that Party
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London, as specified by that Party).

 

30.3Distributions to an Obligor

 

The Mezzanine Agent may (with the consent of the Obligor or in accordance with
Clause 31 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

30.4Clawback and pre-funding

 

(a)Where a sum is to be paid to the Mezzanine Agent under the Finance Documents
for another Party, the Mezzanine Agent is not obliged to pay that sum to that
other Party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.

 

(b)Unless paragraph (c) below applies, if the Mezzanine Agent pays an amount to
another Party and it proves to be the case that the Mezzanine Agent had not
actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Mezzanine Agent shall
on demand refund the same to the Mezzanine Agent together with interest on that
amount from the date of payment to the date of receipt by the Mezzanine Agent,
calculated by the Mezzanine Agent to reflect its cost of funds.

 

(c)If the Mezzanine Agent has notified the Lenders that it is willing to make
available amounts for the account of the Borrower before receiving funds from
the Lenders then if and to the extent that the Mezzanine Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to the Borrower:

 

 101 

 

 

(i)the Mezzanine Agent shall notify the Borrower of that Lender’s identity and
the Borrower shall on demand refund it to the Mezzanine Agent; and

 

(ii)the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower, shall on demand pay to the Mezzanine Agent
the amount (as certified by the Mezzanine Agent) which will indemnify the
Mezzanine Agent against any funding cost incurred by it as a result of paying
out that sum before receiving those funds from that Lender.

 

30.5Partial payments

 

(a)If the Mezzanine Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
the Mezzanine Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid amount owing to, the
Mezzanine Agent, the Mezzanine Security Agent, any Receiver or any Delegate
under the Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest on the
Property Protection Loans due but unpaid under this Agreement;

 

(iii)thirdly, in or towards payment pro rata of any principal of Property
Protection Loans due but unpaid under this Agreement;

 

(iv)fourthly, in or towards payment pro rata of any accrued interest and fees
due but unpaid under this Agreement;

 

(v)fifthly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

(vi)sixthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Mezzanine Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (a)(ii) to (vi) above. Any such variation may
include the re-ordering of obligations set out in any such paragraph.

 

(c)Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

30.6No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

30.7Business Days

 

(a)Any payment under the Finance Documents which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

 102 

 

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

30.8Currency of account

 

(a)Subject to paragraphs (b) and (c) below, euro is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than euro shall be
paid in that other currency.

 

30.9Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Mezzanine Agent (after consultation with the Borrower); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Mezzanine Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Mezzanine Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Market and otherwise to
reflect the change in currency.

 

31.SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

32.NOTICES

 

32.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

 103 

 

 

32.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Borrower, that identified with its name below;

 

(b)in the case of each Lender or any other Obligor, that notified in writing to
the Mezzanine Agent on or prior to the date on which it becomes a Party; and

 

(c)in the case of the Mezzanine Agent and the Mezzanine Security Agent, that
identified with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Mezzanine Agent (or the Mezzanine Agent may notify to the
other Parties, if a change is made by the Mezzanine Agent) by not less than five
Business Days’ notice.

 

32.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Mezzanine Agent
or the Mezzanine Security Agent will be effective only when actually received by
the Mezzanine Agent or the Mezzanine Security Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Mezzanine Agent’s or the Mezzanine Security Agent’s signature below (or any
substitute department or officer as the Mezzanine Agent or Mezzanine Security
Agent shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Mezzanine Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

(e)Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

32.4Notification of address and fax number

 

As soon as reasonably practicable upon changing its address or fax number, the
Mezzanine Agent shall notify the other Parties.

 

 104 

 

 

32.5Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days’ notice.

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and, in the case of any electronic communication
made by a Party to the Mezzanine Agent or the Mezzanine Security Agent, only if
it is addressed in such a manner as the Mezzanine Agent or the Mezzanine
Security Agent shall specify for this purpose.

 

(d)Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the
purposes of this Agreement shall be deemed only to become effective on the
following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 32.5.

 

32.6English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Mezzanine Agent (acting
reasonably), accompanied by a certified English translation and, in this case,
the English translation will prevail unless the document is a contract,
constitutional, statutory or other official document for which its original
language must prevail at law.

 

33.CALCULATIONS AND CERTIFICATES

 

33.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

 105 

 

 

33.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

 

34.PARTIAL INVALIDITY

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35.REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No waiver or election to affirm any Finance Document on the part of
any Finance Party shall be effective unless it is in writing. No single or
partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in each Finance Document are cumulative and not exclusive of any rights
or remedies provided by law.

 

36.AMENDMENTS AND WAIVERS

 

36.1Required consents

 

(a)Subject to Clause 36.2 (All Lender matters) and Clause 36.3 (Other
exceptions), any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Borrower and any such amendment
or waiver will be binding on all Parties.

 

(b)The Mezzanine Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause 36.

 

(c)Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
26.8 (Rights and discretions), the Mezzanine Agent may engage, pay for and rely
on the services of lawyers in determining the consent level required for and
effecting any amendment, waiver or consent under this Agreement.

 

(d)Each Obligor agrees to any such amendment or waiver permitted by this Clause
36 which is agreed to by the Borrower. This includes any amendment or waiver
which would, but for this paragraph (d), require the consent of all of the
Obligors.

 

36.2All Lender matters

 

An amendment, waiver or (in the case of the Transaction Security) a consent of,
or in relation to, any term of a Finance Document that has the effect of
changing or which relates to:

 

 106 

 

 

(a)the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

(b)an extension to the date of payment of any amount under the Finance Document;

 

(c)a reduction in the interest payable from 9 per cent. per annum or a reduction
in the amount of any payment of principal, interest, fees or commission payable;

 

(d)an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably under the Facility;

 

(e)a change to the Obligors other than in accordance with Clause 25 (Changes to
the Obligors);

 

(f)any provision which expressly requires the consent of all the Lenders;

 

(g)Clause 2.3 (Finance Parties’ rights and obligations), Clause 7.2 (Mandatory
prepayment - general), Clause 24 (Changes to the Lenders), Clause 29 (Sharing
among the Finance Parties), this Clause 36, Clause 39 (Governing law) or Clause
40.1 (Jurisdiction);

 

(h)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

(i)the guarantee and indemnity granted under Clause 17 (Guarantee and
indemnity);

 

(ii)the Security Assets; or

 

(iii)the manner in which the proceeds of enforcement of the Transaction Security
are distributed,

 

(except in the case of paragraphs (ii) and (iii) above, insofar as it relates to
a sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document);

 

(i)the release of any guarantee and indemnity granted under Clause 17 (Guarantee
and indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document, or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,

 

shall not be made, or given, without the prior consent of all the Lenders.

 

36.3Other exceptions

 

An amendment or waiver which relates to the rights or obligations of the
Mezzanine Agent, the Mezzanine Security Agent or the Arranger (each in their
capacity as such) may not be effected without the consent of the Mezzanine
Agent, the Mezzanine Security Agent or the Arranger, as the case may be.

 

 107 

 

 

37.CONFIDENTIAL INFORMATION

 

37.1Confidential Information

 

Each:

 

(a)Finance Party with respect to all Confidential Information, save to the
extent permitted by Clause 37.2 (Disclosure of Confidential Information); and

 

(b)Obligor with respect to all Obligor Confidential Information, save to the
extent permitted by Clause 37.2 (Disclosure of Confidential Information),

 

agrees to keep all such information confidential and not to disclose it to
anyone and to ensure that all such information is protected with security
measures and a degree of care that would apply to its own confidential
information.

 

37.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Mezzanine
Agent or Mezzanine Security Agent and, in each case, to any of that person’s
Affiliates, Representatives and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (c) of Clause 26.15
(Relationship with the other Finance Parties));

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (i) or (ii) above;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

 108 

 

 

(vi)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(vii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 24.8 (Security over
Lenders’ rights);

 

(viii)who is a Party, an Obligor or any related entity of an Obligor; or

 

(ix)with the consent of the Borrower;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

(B)in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

 

(C)in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents, including, without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party; and

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

 109 

 

 

37.3Disclosure of Obligor Confidential Information

 

Any Obligor may disclose:

 

(a)to any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives and Affiliates such Obligor Confidential
Information as that Obligor shall consider appropriate if any person to whom the
Obligor Confidential Information is to be given pursuant to this paragraph (a)
is informed of its confidential nature and that some or all of such Obligor
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the Obligor
Confidential Information;

 

(b)to any person:

 

(i)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

(ii)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes, provided that the person to whom the
Obligor Confidential Information is to be given is informed of its confidential
nature and that some or all of such Obligor Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Obligor, it is not practicable so to do in the
circumstances;

 

(iii)who is a Party; or

 

(iv)with the consent of the Mezzanine Agent; or

 

(c)to any rating agency (including its professional advisers) such Obligor
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or any Finance Party if the rating agency to whom the
Obligor Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information.

 

37.4Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

(i)names of Obligors;

 

 110 

 

 

(ii)country of domicile of Obligors;

 

(iii)place of incorporation of Obligors;

 

(iv)date of this Agreement;

 

(v)Clause 39 (Governing law);

 

(vi)the names of the Mezzanine Agent and the Arranger;

 

(vii)date of each amendment of this Agreement;

 

(viii)amount of Total Commitments;

 

(ix)currency of the Facility;

 

(x)type of Facility;

 

(xi)ranking of Facility;

 

(xii)Termination Date for Facility;

 

(xiii)changes to any of the information previously supplied pursuant to
paragraphs (i) to (xii) above; and

 

(xiv)such other information agreed between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

(c)Each Obligor represents that none of the information set out in paragraphs
(a)(i) to (xiv) above is, nor will at any time be, unpublished price-sensitive
information.

 

(d)The Mezzanine Agent shall notify the Borrower and the other Finance Parties
of:

 

(i)the name of any numbering service provider appointed by the Mezzanine Agent
in respect of this Agreement, the Facility and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

37.5Entire agreement

 

This Clause 37 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

37.6Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation, including
securities law relating to insider dealing and market abuse, and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

 111 

 

 

37.7Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 37.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 37.

 

37.8Continuing obligations

 

The obligations in this Clause 37 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

38.COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

 112 

 

 

SECTION 13

 

GOVERNING LAW AND ENFORCEMENT

 

39.GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

40.ENFORCEMENT

 

40.1Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 40.1 is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

 

40.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

(i)irrevocably appoints Moor Park Capital partners LLP, of 37-38 Margaret
Street, WIG 0JF London (Attn: Mr Graydon Butler, COO) as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Finance Document; and

 

(ii)agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to the Mezzanine Agent.
Failing this, the Mezzanine Agent may appoint another agent for this purpose.

 

(c)Each Obligor expressly agrees and consents to the provisions of this Clause
40 and Clause 39 (Governing law).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 113 

 

 

SCHEDULE 1

 



The Original Parties

  

PART I

 

 The Original Lenders

 

Name of Original Lender  Commitment        M&G Real Estate Finance 2 Co S.à
r.l.  €8,542,747         M&G Real Estate Finance 3 Co S.à r.l.  €13,547,933 

 

 114 

 

 

PART II

 

The Original Guarantors

 

Name of Original Guarantor   Registration No. (or equivalent if any)       ARC
Global (Luxembourg) Holdings II S. à. r.l.   B196379

 

 115 

 

 

SCHEDULE 2

 

Conditions Precedent

 

PART I

 

Conditions Precedent To Initial Utilisation

 

Main Conditions Precedent

 

1.Copy of this Agreement and the Senior Facility Agreement duly signed by all
parties.

 

2.Copy of the duly signed Utilisation Request.

 

3.Copy of each Transaction Security Document duly signed by all parties, and, if
applicable, proof that the security to be created under these Transaction
Security Documents has been created or confirmed with legal effect (including,
but not limited to, any notices, registrations and declarations required for the
perfection or confirmation of such security).

 

4.Copy of the Intercreditor Agreement duly signed by all parties.

 

5.Copies of all Senior Finance Documents duly signed by all parties.

 

6.Copy of the Hedging Agreement duly signed by all parties.

 

7.Legal opinion of a Luxembourg law firm instructed by the Borrower
substantially in the form distributed to the Arranger prior to signing this
Agreement on the capacity of each of Topco, Midco, the Company and the Senior
Borrower and the due execution with respect to the Finance Documents, the
Hedging Agreement and the Senior Finance Documents to which they are a party.

 

8.Legal opinions of one or more law firms (as applicable due to the relevant
jurisdictions other than Luxembourg) instructed by the Senior Lender
substantially in the form distributed to the Arranger prior to signing this
Agreement with respect to the enforceability of certain Finance Documents and
certain Senior Finance Documents.

 

9.Evidence that the Acquisition Closing Date and the transfer of the shares in
the Senior Borrower to the Company have occurred.

 

10.Evidence of the transfer of the Repayment Amount to a bank account designated
by the Senior Lender evidenced by a SWIFT confirmation.

 

11.Copy of the Structure Chart.

 

12.Copy of the current constitutional corporate documents of each of Topco,
Midco and the Company.

 

13.Copy of the up-to-date register of shareholders of the Senior Borrower.

 

14.Copy of a true, complete and up-to-date excerpt issued by the Luxembourg
Register of Commerce and Companies for each of Topco, Midco and the Company no
later than one Business Day prior to the execution of this Agreement.

 

 116 

 

 

 

15.Copy of a certified, true and up-to-date certificate of non-inscription of a
judicial decision (certificat de non-inscription d’une décision judiciaire)
issued by the Luxembourg Register of Commerce and Companies in relation to each
of Topco, Midco and the Company no later than one Business Day prior to the
execution of this Agreement and stating that no judicial decision has been
registered with the Luxembourg Register of Commerce and Companies by application
of article 13, items 2 to 11 and 13 and article 14 of the Luxembourg law dated
19 December 2002 relating to the register of commerce and companies as well as
the accounting and the annual accounts of companies, as amended.

 

16.Copy of duly signed certificate of an authorised signatory of Topco, Midco
and the Company including a list of each name, title and specimen signature of
the persons authorised by such entities who will actually execute jointly the
Finance Documents to which that entity is a party. Where any such entity is
organised under the laws of the Grand Duchy of Luxembourg, such solvency
certificate should certify that:

 

(a)the entity is not subject to bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée) or, on the date hereof, in
a state of cessation of payments (cessation de paiements) and has not lost its
commercial creditworthiness (ébranlement de credit);

 

(b)the managers have not made any application, petition, order or resolution for
the administration or winding up of the entity;

 

(c)the entity has not been served with an insolvency court’s order regarding
protective measures taken as a consequence of a creditor’s application for the
opening of insolvency proceedings with respect of its assets and has not
otherwise been informed of such application; and

 

(d)the managers are not aware of any appointment of a receiver or administrator
based on a filing for insolvency by a creditor of the entity.

 

17.Certificate of the domiciliation agent (signed by a manager) certifying due
compliance by each of Topco, Midco and the Company with, and adherence to, the
provisions of the Luxembourg law dated 31 May 1999 concerning the domiciliation
of companies, as amended, and the related regulations.

 

18.Copies of all additional corporate documents and certificates referred to in
the legal opinions to be delivered under paragraphs 7 and 8 above.

 

19.Copies of all other legally necessary corporate resolutions for and of each
of Topco, Midco, the Company and the Senior Borrower:

 

(a)approving the terms of, and the transactions contemplated by:

 

(i)this Agreement;

 

(ii)the Finance Documents to which it is a party;

 

(iii)the Hedging Agreement;

 

(iv)the Senior Finance Documents; and

 

 117 

 

 

(v)the Acquisition Agreement;

 

(b)resolving that each of them execute, deliver and perform these documents to
which it is a party; and

 

(c)authorising a specified person or persons to execute these documents to sign
and/or dispatch all documents and notices (including, if relevant, the
Utilisation Request) to be signed and/or dispatched by it under or in connection
with these documents to which it is a party.

 

20.A current official copy of the land registry for the Property showing no
further encumbrances prior to the Acquisition.

 

21.Copies of all current certificates of insurance in respect of each insurance
policy (together with all endorsements in connection with the same) relating to
the Property.

 

22.Evidence, including a letter from the Senior Borrower’s insurance brokers
addressed to the Finance Parties, of both the existence of sufficient insurance
cover for the Property (compliant with the terms of this Agreement and the
Senior Facility Agreement) and evidence of the payment of all insurance premia
satisfactory to the Bank.

 

23.Copies of all current Lease Documents and title deeds (including the
counterpart of the Existing Occupational Lease), relating to the Property.

 

24.Copies of all current property management agreements with the Property
Manager, including the DB Service Agreement.

 

25.Certified copies of the Original Financial Statements.

 

26.Copy of the most recent audited consolidated financial statements for Midco
and Topco or, if these statements are not yet available, each opening balance.

 

27.An up-to-date report relating to the Property in accordance with Clause 19.4
(Monitoring of Property).

 

28.Copies of all property due diligence reports made in connection with the
Acquisition (including, but not limited to, the technical reports, environmental
reports and the legal report).

 

29.Sample signature sheet together with notarised copies of the personal
identity card or passport of representatives of each of Topco, Midco and the
Company; and

 

30.Properly completed and signed form concerning the economic beneficiaries
according to Appendix 4 to the Senior Facility Agreement.

 

Additional Conditions Precedent

 

Financial Information

 

31.Evidence that the Rent Free Deposit Account has a balance of not less than
EUR 3,186,406.

 

32.Evidence that the Senior Accounts (other than the Senior Cash Sweep Account)
and the Mezzanine Collections Account have been opened, the relevant details of
such accounts and the terms and conditions pertaining to each such account.

 

 118 

 

 

33.Copies of the bank mandates for each Senior Account and the Mezzanine
Collections Account

 

34.Copy of the Funds Flow Memorandum.

 

35.The Deloitte Tax Report in a form capable of being relied upon by the
Lenders.

 

Valuation and Survey

 

36.Copy of the Initial Valuation.

 

37.Evidence that the author of any report delivered to the Lenders in respect of
the Property pursuant to this Schedule 2 has professional indemnity insurance in
an amount acceptable to the Lenders.

 

Property

 

38.Evidence that all consents necessary for any Security, including guarantees
provided in connection with a Lease Document and the charging of the Property in
favour of the Mezzanine Security Agent and the Senior Lender, have been duly
obtained and are in full force and effect.

 

39.Up-to-date mortgage registrar excerpt (extrait) dated as at a date no earlier
than one Business Day prior to the date of this Agreement.

 

Security and other Finance Documents

 

40.The Fee Letters.

 

41.The Mezzanine Only Subordination Agreement

 

42.Share certificates, duly executed stock transfer forms (with the name of the
transferee, the consideration and the date left blank) in relation to Midco.

 

43.Copy of the up-to-date register of shareholders of Midco.

 

Property Manager

 

44.Duty of Care Agreement between the Property Manager, the Senior Borrower and
the Senior Lender.

 

45.The MP Property Management Agreement.

 

46.Evidence that the Property Manager has professional indemnity insurance in an
amount acceptable to the Lenders.

 

Accession

 

47.The delivery by Midco of all documentation required by Part II of this
Schedule 2.

 

Legal Opinions

 

48.Legal opinion of Linklaters LLP, legal advisers to the Arranger in England,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement (or as otherwise agreed with the Original Lenders).

 

49.Legal opinion of Linklaters LLP, Luxembourg, legal advisers to the Arranger
in Luxembourg, substantially in the form distributed to the Original Lenders
prior to signing this Agreement (or as otherwise agreed with the Original
Lenders).

 

 119 

 

 

Other Documents and Evidence

 

50.Certified copy of each Acquisition Document, duly executed by the parties to
it.

 

51.Insurance valuation of each Property.

 

52.Evidence that any process agent referred to in Clause 40.2 (Service of
process), if not an Obligor, has accepted its appointment.

 

53.Evidence that the bank at which each of the Senior Accounts (other than the
Senior Cash Sweep Account) and the Mezzanine Collection Account, the insurer of
the Property and any counterparty in respect of any Hedging Agreement each
satisfy the relevant Required Rating.

 

54.Evidence of communication from the Senior Lender to the Senior Borrower that
all conditions precedent under the Senior Facility Agreement are satisfied.

 

55.Evidence that any other fees, and the costs and expenses then due from the
Obligors pursuant to Clause 10 (Fees) and Clause 15 (Costs and expenses) have
been paid or will be paid by the Utilisation Date.

 

 120 

 

 

PART II

 

Conditions precedent required to be

 

delivered by Additional Guarantors

 

1.Accession Letter, duly executed by each Additional Guarantor and the Borrower.

 

2.Copy of the constitutional documents of each Additional Guarantor.

 

3.Copy of a resolution of the board of directors of each Additional Guarantor:

 

(a)approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 

(b)authorising a specified person or persons to execute the Accession Letter on
its behalf; and

 

(c)authorising a specified person or persons, on its behalf, to sign and/or
dispatch all other documents and notices to be signed and/or dispatched by it
under or in connection with the Finance Documents.

 

4.Copy of a duly signed certificate of an authorised signatory of each person
authorised by the resolution referred to in paragraph 3 above, including a list
of each name, title and specimen signature. Where any such Additional Guarantor
is organised under the laws of the Grand Duchy of Luxembourg, such solvency
certificate should certify that:

 

(a)the entity is not subject to bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat preventif de faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée) or, on the date hereof, in
a state of cessation of payments (cessation de paiements) and has not lost its
commercial creditworthiness (ébranlement de credit);

 

(b)the managers have not made any application, petition, order or resolution for
the administration or winding up of the entity;

 

(c)the entity has not been served with an insolvency court’s order regarding
protective measures taken as a consequence of a creditor’s application for the
opening of insolvency proceedings with respect of its assets and has not
otherwise been informed of such application; and

 

(d)the managers are not aware of any appointment of a receiver or administrator
based on a filing for insolvency by a creditor of the entity.

 

5.Excerpt from the Luxembourg Register of Commerce and Companies dated on the
Utilisation Date;

 

6.Certificate of non-inscription of a judicial decision (certificat de
non-inscription d’une decision judiciare) from the Luxembourg Register of
Commerce and Companies dated on the Utilisation Date and stating that no
judicial decision has been registered with the Luxembourg Register of Commerce
and Companies by application of article 13, items 2 to 11 and 13 and article 14
of the Luxembourg law dated 19 December 2002 relating to the register of
commerce and companies as well as the accounting and the annual accounts of
companies, as amended; and

 

 121 

 

 

7.Sample signature sheet together with notarised copies of the personal identity
card or passport of representatives of each Additional Guarantor.

 

8.Certificate of the domiciliation agent (signed by a manager) certifying due
compliance by each Additional Guarantor with, and adherence to, the provisions
of the Luxembourg law dated 31 May 1999 concerning the domiciliation of
companies, as amended, and the related regulations.

 

9.Certificate of an authorised signatory of each Additional Guarantor certifying
that each copy document listed in this Part II of this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

 

10.Copy of any other Authorisation or other document, opinion or assurance which
the Lenders consider to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

 

11.If available, the latest audited financial statements of each Additional
Guarantor.

 

12.Legal opinions of Linklaters LLP, legal advisers to the Arranger in England
and in Luxembourg.

 

13.Evidence that the process agent specified in Clause 40.2 (Service of
process), if not an Obligor, has accepted its appointment in relation to each
Additional Guarantor.

 

Evidence that each Lender has carried out and is satisfied with the results of
all necessary “know your customer” or other similar checks in relation to the
Additional Guarantor’s under all applicable laws and regulations pursuant to the
transactions contemplated in the Accession Letter and the Finance Documents.

 

 122 

 

 

SCHEDULE 3

 

Utilisation Request

 

From: [Borrower]/[Company]         To: [Mezzanine Agent]         Dated:    

 

Dear Sirs

 

ARC Global II DB Lux S.à.r.l. – €22,090,680 Facility Agreement

dated [_________] May 2015 (the “Agreement”)

 

1.We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.We wish to borrow the Loan on the following terms:

 

  Proposed Utilisation Date: [__________] (or, if that is not a Business Day,
the next Business Day)         Amount: [__________] or, if less, the Available
Facility

 

3.We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.The proceeds of this Loan should be credited to [account].

 

5.The purpose of the Loan is [__________].

 

6.[We confirm that you may deduct from the Loan (although the amount of the Loan
will remain the amount requested above):

 

(a)the outstanding balance of the arrangement fee being EUR [________];

 

(b)any commitment fee due and payable at the Utilisation Date;

 

(c)[__________] fees;

 

(d)the fees of the Valuer and [__________]; and

 

(e)[other TBC.]

 

 123 

 

 

7.This Utilisation Request is irrevocable.

 

Yours faithfully           authorised signatory for   ARC GLOBAL II DB LUX
S.À.R.L.  

 

 124 

 

 

SCHEDULE 4

 

Form of Transfer Certificate

 

To:[__________] as Mezzanine Agent

 

From:[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”) Dated:

 

Dated:

 

ARC Global II DB Lux S.à.r.l. – €22,090,680 Facility Agreement
(the “Agreement”)

 

1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meanings in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.We refer to Clause 24.5 (Procedure for transfer):

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation and in accordance with Clause 24.5
(Procedure for transfer) all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment and participation in Loans under the
Agreement as specified in the Schedule.

 

(b)The proposed Transfer Date is [__________].

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 32.2 (Addresses) are set out in the
Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 24.3 (Limitation of
responsibility of Existing Lenders).

 

4.The New Lender confirms, for the benefit of the Mezzanine Agent and without
liability to any Obligor, that it is:

 

(a)[a Qualifying Lender (other than a Treaty Lender);]

 

(b)[a Treaty Lender;]

 

(c)[not a Qualifying Lender].

 

5.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership, each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

 125 

 

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.1

 

6.The Existing Lender and the New Lender hereby expressly accept and confirm,
for the purposes of articles 1278 and 1281 of the Luxembourg Civil Code, that
notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of the Agreement, the Finance Documents
to which the Existing Lender is a party and the guarantee given under the
Agreement shall be preserved for the benefit of any assignee.

 

7.[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [__________]) and is tax resident in
[__________]2, so that interest payable to it by borrowers is generally subject
to full exemption from UK withholding tax, and requests that the Company notify
the Borrower that it wishes that scheme to apply to this Agreement.]3

 

[6/7].This Transfer Certificate may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

[7/8].This Transfer Certificate and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

[8/9].This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

Note:The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

 

1Include if New Lender comes within paragraph 11.1(a)(i)(B) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).

2Insert jurisdiction of tax residence.

3Include if New Lender holds a passport under the HMRC DT Treaty Passport Scheme
and wishes that scheme to apply to the Agreement.

 

 126 

 

 

The Schedule

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender] [New Lender]     By: By:

 

This Transfer Certificate is accepted by the Mezzanine Agent and the Transfer
Date is confirmed as [__________].

 

[Mezzanine Agent]       By:  

 

 127 

 

 

SCHEDULE 5

 

Form of Assignment Agreement

 

To:[__________] as Mezzanine Agent and [__________] as Borrower, for and on
behalf of each Obligor

 

From:[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”)

 

Dated:

 

ARC Global II DB Lux S.à.r.l. – €22,090,680 Facility Agreement
(the “Agreement”)

 

1.We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 

2.We refer to Clause 24.6 (Procedure for assignment):

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender’s Commitment and participations in
Loans under the Agreement as specified in the Schedule.

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitment and
participations in Loans under the Agreement specified in the Schedule.

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.4

 

3.The proposed Transfer Date is [__________].

 

4.On the Transfer Date the New Lender becomes Party to the Finance Documents as
a Lender.

 

5.The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 32.2 (Addresses) are set out in the
Schedule.

 

6.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 24.3 (Limitation of
responsibility of Existing Lenders).

 

7.The New Lender confirms, for the benefit of the Mezzanine Agent and without
liability to any Obligor, that it is:

 

(a)[a Qualifying Lender (other than a Treaty Lender);]

 

(b)[a Treaty Lender;]

 



(c)[not a Qualifying Lender].5

 

 

4If the Assignment Agreement is used in place of a Transfer Certificate in order
to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in paragraph
(c) above. This issue should be addressed at primary documentation stage.

 

 128 

 

 

8.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]6

 

9.The Existing Lender and the New Lender hereby expressly accept and confirm,
for the purposes of articles 1278 and 1281 of the Luxembourg Civil Code, that
notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of the Agreement, the Finance Documents
to which the Existing Lender is a party and the guarantee given under the
Agreement shall be preserved for the benefit of any assignee.

 

10.[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [__________]) and is tax resident in
[__________]7, so that interest payable to it by borrowers is generally subject
to full exemption from UK withholding tax, and requests that the Borrower notify
the Company that it wishes that scheme to apply to this Agreement.]8

 

.9**

 

[8/9].This Assignment Agreement acts as notice to the Mezzanine Agent (on behalf
of each Finance Party) and, upon delivery in accordance with Clause 24.7 (Copy
of Transfer Certificate or Assignment Agreement to Borrower), to the Borrower
(on behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.

 

[9/10].This Assignment Agreement may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

 

 

5Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

 

6Include only if New Lender is a UK Non-Bank Lender – i.e. falls within
paragraph 11.1(a)(i)(B) of the definition of Qualifying Lender in Clause 11.1
(Definitions).

 

7Insert jurisdiction of tax residence.

 

8Include if New Lender holds a passport under the HMRC DT Treaty Passport Scheme
and wishes that scheme to apply to the Agreement.

 

9**This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facility Agreement.

 

 129 

 

 

[10/11]This Assignment Agreement and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

[11/12]This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

 130 

 

 

The Schedule

Rights to be assigned and obligations to be released and undertaken

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender] [New Lender]     By: By:

 

This Assignment Agreement is accepted by the Mezzanine Agent and the Transfer
Date is confirmed as [__________]

 

Signature of this Assignment Agreement by the Mezzanine Agent constitutes
confirmation by the Mezzanine Agent of receipt of notice of the assignment
referred to herein, which notice the Mezzanine Agent receives on behalf of each
Finance Party.

 

[Mezzanine Agent]       By:  

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

 

 131 

 

 

SCHEDULE 6

 

Form of Accession Letter

 

To:[__________] as Mezzanine Agent

 

From:[The Additional Guarantor and Borrower]

 

Dated:

 

Dear Sirs

 

ARC Global II DB Lux S.à.r.l. – €22,090,680Facility Agreement
(the “Agreement”)

 

1.We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meanings in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.The Additional Guarantor agrees to become a Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 25.2
(Guarantors) of the Agreement. The Additional Guarantor is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3.The Additional Guarantor administrative details are as follows:

 

  Address:           Fax No:           Attention:  

 

4.This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

          authorised signatory for authorised signatory for   The Borrower The
Additional Guarantor

 

 132 

 

 

SCHEDULE 7

 

Form of Compliance Certificate

 

To:[__________] as Mezzanine Agent

 

From:[ARC Global II DB Lux S.à.r.l.]

 

Dated:

 

Dear Sirs

 

ARC Global II DB Lux S.à.r.l. – €22,090,680Facility Agreement
(the “Agreement”)

 

1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meanings when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.We confirm that the Loan to Value is [__________] per cent.

 

3.We confirm that the Debt Yield is [__________] per cent.

 

4.We set out below calculations establishing the figures in paragraph 2 above:

 

[__________].

 

5.[We confirm that no Default is continuing.]10

 

Signed:               Manager           of           [ARC GLOBAL II DB LUX
S.À.R.L.]  

 

[insert applicable certification language]

 

 

10If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

 133 

 

 

SCHEDULE 8

 

Timetables

 

“D — ” refers to the number of Business Days before the Utilisation Date.

 

Delivery of a duly completed     Utilisation Request D-5 10:00 a.m.   (Clause
5.1 (Delivery of a     Utilisation Request))           Mezzanine Agent notifies
the D-3 11:00 a.m.   Lenders of the Loan in     accordance with Clause 5.4    
(Lenders’ participation)    

 

 134 

 

 

SCHEDULE 9 

Security Documents

 

1Senior Security Documents

 

(a)The first-ranking property lien (Hypothek) governed by Luxembourg law in the
full Loan amount plus 15 per cent. interest (as last notarised and extended
under the notarial deed dated 11 February 2014 of the notary J. Baden with
registered offices in Luxembourg) in accordance with the CRR and the PfandBG (in
particular pursuant to § 18 PfandBG).

 

(b)The disclosed security assignment or pledge of the Senior Borrower’s
insurance claims in relation to the Property which must be notified to the
insurance companies under an English law agreement.

 

(c)The disclosed security assignment of the Senior Borrower’s rental claims in
relation to the Property under a Luxembourg law amended and restated security
assignment agreement.

 

(d)The disclosed pledge of the Senior Borrower’s claims under the rental
accounts in relation to the Property under a Luxembourg law account pledge
agreement.

 

(e)The pledge of all present and future shares in the Senior Borrower under a
Luxembourg law share pledge agreement.

 

(f)The undisclosed security assignment or pledge of the Senior Borrower’s claims
under material contracts in relation to the Property, including the SPA and
future sale and purchase agreements, under a Luxembourg law security assignment
agreement.

 

2Mezzanine Only Security Documents

 

(a)A first ranking right of pledge granted or to be granted by Topco in favour
of the Mezzanine Security Agent in respect of the Mezzanine Collections Account.

 

(b)A share pledge agreement over the shares in Midco entered into between Topco
as pledgor, the Mezzanine Security Agent as security agent and in the presence
of Midco in an agreed form.

 

(c)A receivables pledge agreement over the Mezzanine Only Subordinated Debt
entered into or to be entered into by Topco as pledgor in favour of the
Mezzanine Security Agent and in the presence of Midco in an agreed form.

 

 135 

 

 

SCHEDULE 10

Disclosed Information

 

INTENTIONALLY LEFT BLANK

 

 136 

 

 

Signatures       The Borrower       ARC GLOBAL II DB LUX S.À.R.L.         By:
[tpg141.jpg]  

 

Address: 9A boulevard Prince Henri, L-1724 Luxembourg   Attention: Mr Yves
Cheret, Manager    (yves.cheret@crestbridge.com)       With a copy to:      
Moor Park Capital Partners LLP, 37-38 Margaret Street, 2nd floor, W1G 0JF
London,   Attention: Mr Graydon Butler,
COO    (graydon.butler@moorparkcapital.com)     Fax: +44 (0)20 3011 1573

 

The Original Guarantor       ARC GLOBAL (LUXEMBOURG) HOLDINGS II S. À. R.L.    
    By: [tpg141.jpg]  

 

Address: 9A boulevard Prince Henri, L-1724 Luxembourg   Attention: Mr Yves
Cheret, Manager    (yves.cheret@crestbridge.com)       With a copy to:      
Moor Park Capital Partners LLP, 37-38 Margaret Street, 2nd floor, W1G 0JF
London,   Attention: Mr Graydon Butler,
COO    (graydon.butler@moorparkcapital.com)     Fax: +44 (0)20 3011 1573

 

 137 

 

 

Signatures       The Borrower       ARC GLOBAL II DB LUX S.À.R.L.         By:
[tpg142a.jpg]  

 

Address: 9A boulevard Prince Henri, L-1724 Luxembourg   Attention: Mr Yves
Cheret, Manager    (yves.cheret@crestbridge.com)       With a copy to:      
Moor Park Capital Partners LLP, 37-38 Margaret Street, 2nd floor, W1G 0JF
London,   Attention: Mr Graydon Butler,
COO    (graydon.butler@moorparkcapital.com)     Fax: +44 (0)20 3011 1573

 

The Original Guarantor       ARC GLOBAL (LUXEMBOURG) HOLDINGS II S. À. R.L.    
    By: [tpg142b.jpg]  

 

Address: 9A boulevard Prince Henri, L-1724 Luxembourg   Attention: Mr Yves
Cheret, Manager    (yves.cheret@crestbridge.com)       With a copy to:      
Moor Park Capital Partners LLP, 37-38 Margaret Street, 2nd floor, W1G 0JF
London,   Attention: Mr Graydon Butler,
COO    (graydon.butler@moorparkcapital.com)     Fax: +44 (0)20 3011 1573

 

 138 

 

 

The Arranger             Linklaters LLP       M&G INVESTMENTS MANAGEMENT LIMITED
        By: [tpg143a.jpg]         Address: Governor’s House, Laurence Pountney
Hill, EC4R0HH       Fax: +44 207 548 3419         Attention: Peter Foldvari Real
- Estate Finance  

 

The Mezzanine Agent       MOUNT STREET MORTGAGE SERVICING LIMITED         By:  
        Address: The Squaire 12 Am Flughafen 60549 Frankfurt am Main       Fax:
+49 (0) 69 91 50 11 329         Attention: Andreas Grundhöfer  

 

The Mezzanine Security Agent       MOUNT STREET MORTGAGE SERVICING LIMITED      
  By:           Address: The Squaire 12 Am Flughafen 60549 Frankfurt am Main    
  Fax: +49 (0) 69 91 50 11 329         Attention: Andreas Grundhöfer  

 

The Original Lenders       M&G REAL ESTATE FINANCE 2 CO S.À R.L.         By:
[tpg143b.jpg] by way of Power of Attorney       Address: 51 Avenue J F Kennedy,
Kirchberg, L1855 Luxembourg       Fax: +352 27 61 62 2         Attention: Rolf
Caspers  

 



 139 

 

 

The Arranger                    M&G INVESTMENTS MANAGEMENT LIMITED         By:  
        Address: Governor’s House, Laurence Pountney Hill, EC4R0HH       Fax:
+44 207 548 3419         Attention: Peter Foldvari Real - Estate Finance  

 

The Mezzanine Agent       MOUNT STREET MORTGAGE SERVICING LIMITED         By:
[tpg144a.jpg]         Address: The Squaire 12 Am Flughafen 60549 Frankfurt am
Main       Fax: +49 (0) 69 91 50 11 329         Attention: Andreas Grundhöfer  

 

The Mezzanine Security Agent       MOUNT STREET MORTGAGE SERVICING LIMITED      
  By: [tpg144b.jpg]         Address: The Squaire 12 Am Flughafen 60549 Frankfurt
am Main       Fax: +49 (0) 69 91 50 11 329         Attention: Andreas Grundhöfer
 

 

The Original Lenders       M&G REAL ESTATE FINANCE 2 CO S.À R.L.         By:    
      Address: 51 Avenue J F Kennedy, Kirchberg, L1855 Luxembourg       Fax:
+352 27 61 62 2         Attention: Rolf Caspers  

 

 140 

 

 

M&G REAL ESTATE FINANCE 3 CO S.À R.L.         By: [tpg145.jpg] by way of Power
of Attorney       Address: 51 Avenue J F Kennedy, Kirchberg, L1855 Luxembourg  
    Fax: +352 27 61 62 2         Attention: Rolf Caspers  

 

 141 

 